Exhibit 10.3

 

 



SUBSCRIPTION AGREEMENT

 

This Subscription Agreement is entered into and dated as of _______________,
2018 (this "Agreement"), by and among SMTC Corporation, a Delaware corporation
with offices located at _________________________ (the "Company") and the
Subscribers identified on the Schedule of Subscribers attached hereto (each, a
"Subscriber" and, together, the "Subscribers"). Capitalized terms not defined
below shall have the meaning as set forth in Section 1.1.

 

RECITALS

 

A.       The Company and each Subscriber is executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the "Securities
Act"), and Rule 506 of Regulation D ("Regulation D") as promulgated by the
United States Securities and Exchange Commission (the "Commission") under the
Securities Act.

 

B.       The Company is a borrower under that certain Financing Agreement, dated
as of the date hereof, by and among the Company and certain of its subsidiaries,
as borrowers, certain subsidiaries of the Company, as guarantors, the lenders
from time to time party thereto, and TCW Asset Management Company LLC ("TCW"),
as administrative agent for the lenders thereunder, and as collateral agent for
the lenders thereunder (as amended, amended and restated, supplemented or
otherwise modified from time to time, the "Financing Agreement").

 

C.       To induce the Subscribers (or Affiliates thereof) to enter into the
Financing Agreement, the Company wishes to issue, upon the terms and conditions
stated in this Agreement, a warrant to acquire up to that aggregate number of
shares of Common Stock set forth opposite such Subscriber's name in column (3)
on the Schedule of Subscribers, in the form attached hereto as Exhibit A (the
"Warrants") (as exercised, collectively, the "Warrant Shares"), subject to
adjustment for any stock split, stock dividend, stock combination,
reclassification or similar transaction.

 

D.       Contemporaneously with the execution and delivery of this Agreement,
the parties hereto are executing and delivering a Registration Rights Agreement,
in the form attached hereto as Exhibit B (the "Registration Rights Agreement"),
pursuant to which the Company has agreed to provide certain registration rights
with respect to the Registrable Securities (as defined in the Registration
Rights Agreement) under the Securities Act and the rules and regulations
promulgated thereunder, and applicable state securities laws.

 

E.       The Warrants and the Warrant Shares are collectively referred to herein
as the "Securities."

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Subscriber,
severally and not jointly, agree as follows:

 



 

 

ARTICLE I.
DEFINITIONS

 

1.1              Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms shall have the meanings set forth in this
Section 1.1:

 

"Affiliate" shall have the meaning ascribed to such term in Rule 405 of the
Securities Act.

 

"Business Day" means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

 

"Common Stock" means (i) the Company's shares of Common Stock, par value $0.01
per share, and (ii) any share capital into which such Common Stock shall have
been changed or any share capital resulting from a reclassification,
reorganization or recapitalization of such Common Stock.

 

"Designee" means TCW.

 

"Eligible Market" means the Principal Market, the NYSE American, The Nasdaq
Global Select Market, The Nasdaq Capital Market or The New York Stock Exchange,
Inc.

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

"Exchange Rate" means, in relation to any amount of currency to be converted
into U.S. dollars pursuant to the Transaction Documents, the U.S. dollar
exchange rate as published in the Wall Street Journal on the relevant date of
calculation (it being understood and agreed that where an amount is calculated
with reference to, or over, a period of time, the date of calculation shall be
the final date of such period of time).

 

"Governmental Authority" shall mean any: (a) nation, state, commonwealth,
province, territory, county, municipality, district or other jurisdiction of any
nature; (b) federal, state, provincial, local, municipal, foreign or other
government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, department, agency, commission,
commissioner, bureau, tribunal, instrumentality, official, ministry, fund,
foundation, center, organization, board, unit, body or Person and any court or
other tribunal); or (d) regulatory or self-regulatory organization (including
the Principal Market or other applicable Eligible Market).

 

"Lien" means any mortgage, deed of trust, lien, charge, claim, encumbrance,
security interest, right of first refusal, preemptive right or other
restrictions of any kind.

 

"Person" means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 



- 2 -

 

"Principal Market" means The Nasdaq Global Market.

 

"Proceeding" means an action, claim, suit, inquiry, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or, to the Company's knowledge, threatened in
writing.

 

"Registration Statement" has the meaning as set forth in the Registration Rights
Agreement.

 

"Required Holders" means the holders of Warrants representing at least a
majority of the number of shares of Common Stock issuable upon exercise of the
Warrants then outstanding and shall include the Designee so long as the Designee
or any of its Affiliates holds any Warrants.

 

"SEC Reports" shall mean all reports, schedules, forms, applications and other
documents, together with any amendments required to be made with respect
thereto, required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for the two
(2) years preceding the date hereof (or such shorter period as the Company was
required by law or regulation to file such materials).

 

"Subsidiary" has the meaning as set forth in the Financing Agreement.

 

"Trading Day" means any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded; provided that "Trading Day" shall not
include any day on which the Common Stock is scheduled to trade on such exchange
or market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00:00 p.m.,
New York time).

 

"Transaction Documents" means this Agreement, the Warrants, the Registration
Rights Agreement and any other documents, certificates or agreements executed or
delivered in connection with the transactions contemplated hereby.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1              Purchase and Sale of the Securities. Subject to the terms and
conditions of this Agreement, each Subscriber agrees, severally and not jointly,
to purchase from the Company, and the Company agrees to sell and issue to each
Subscriber, at the Closing, such Warrants to acquire up to that aggregate number
of Warrant Shares as is set forth opposite such Subscriber's name in column (3)
on the Schedule of Subscribers.

 

2.2              Closing. The issuance of the Warrants pursuant to the terms of
this Agreement (the "Closing") shall take place at the offices of
_______________, _________________________, at 10:00 a.m. (New York City time)
on the date hereof, or at such other time and place as the Company and the
Subscribers mutually agree upon in writing (the "Closing Date").

 



- 3 -

 

2.3              Issue Price. The parties hereto (i) acknowledge and agree that,
for U.S. federal income tax purposes, (A) the Term Loans (as that term is
defined in the Financing Agreement) and the Warrants constitute an "investment
unit" and (B) the issue price of the Term Loans is $[•] and the issue price of
the Warrant is $[•]; and (ii) shall not take any position contrary to the
preceding clause (i) for U.S. federal income tax and all other purposes.

 

2.4              Form of Payment. On the Closing Date, the Company shall deliver
to each Subscriber a Warrant pursuant to which such Subscriber shall have the
right to acquire up to such aggregate number of Warrant Shares as is set forth
opposite such Subscriber's name in column (3) of the Schedule of Subscribers,
duly executed on behalf of the Company and registered in the name of such
Subscriber or its designee.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1              Representations and Warranties of the Company. The Company
hereby represents and warrants as of the date hereof and as of the Closing Date
(except for representations and warranties that speak as of a specific date,
which shall be made as of such date) to each of the Subscribers, except as set
forth in the Schedules delivered herewith:

 

(a)              Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
respective obligations hereunder and thereunder. Other than the Required
Approvals (as defined in Section 3.1(c)), the execution and delivery by the
Company of each of the Transaction Documents to which it is a party and the
consummation by it of the transactions contemplated hereunder and thereunder
have been duly authorized by all necessary action on the part of the Company and
no further consent or action is required by the Company, or its board of
directors or stockholders. Each Transaction Document has been (or upon delivery
will have been) duly executed by the Company, and, when delivered in accordance
with the terms hereof, will constitute the valid and binding obligation of the
Company, enforceable against the Company, in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies and except as rights to indemnification and to
contribution may be limited by federal or state securities law.

 

(b)             No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Warrants and the Warrant Shares and the reservation for issuance
of the Warrant Shares) do not and will not (i) conflict with or violate any
provision of the Company's or any Subsidiary's certificate or articles of
incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any Governmental
Authority to which the Company or a Subsidiary is subject (including, without
limitation, foreign, federal and state securities laws and regulations and the
rules and regulations of the Principal Market), or by which any property or
asset of the Company or a Subsidiary is bound or affected; except in the case of
clause (ii) or (iii) above, as would not, reasonably be expected to,
(i) adversely affect the legality, validity or enforceability of any Transaction
Document, (ii) have or result in a material adverse effect on the operations,
properties, results of operations, assets, prospects, business, liabilities or
condition (financial or otherwise) of the Company and the Subsidiaries, taken as
a whole, or (iii) adversely impair the Company's authority or ability to perform
fully on a timely basis its obligations under any Transaction Document (any of
(i), (ii) or (iii), a "Material Adverse Effect").

 



- 4 -

 

(c)              Filings, Consents and Approvals. Neither the Company nor any
Subsidiary is required to obtain any consent, waiver, authorization, permit or
order of, give any notice to, or make any filing or registration with, any
Governmental Authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
the filing by the Company of a Notice of Sale of Securities on Form D with the
Commission under Regulation D and state and applicable Blue Sky filings, the
filing of any requisite notices and/or applications(s) to the Principal Market
for the issuance and sale of the Warrants and the issuance of the Warrant Shares
upon exercise of the Warrants and the listing of the Warrant Shares for trading
thereon (collectively, the "Required Approvals"). All Required Approvals have
been obtained or effected on or prior to the Closing Date, and neither the
Company nor any Subsidiary are aware of any facts or circumstances which might
prevent the Company or any Subsidiary from obtaining or effecting any of the
registration, application or filings contemplated by the Transaction Documents.
The Company is not in violation of the requirements of the Principal Market and
has no knowledge of any facts or circumstances which would reasonably be
expected to result in the delisting or suspension of the Common Stock in the
foreseeable future.

 

(d)             Issuance of the Securities. The issuance of the Warrants is duly
authorized and, upon issuance in accordance with the terms of the Transaction
Documents, will be validly issued, fully paid and non-assessable and free from
all preemptive or similar rights, taxes, Liens and charges with respect to the
issue thereof. As of the Closing, the Company shall have reserved from its duly
authorized capital stock not less than 125% of the maximum number of Warrant
Shares issuable upon exercise of the Warrants (without taking into account any
limitations on the exercise of the Warrants set forth therein). Upon exercise in
accordance with the Warrants, the Warrant Shares when issued, will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, taxes, Liens and charges with respect to the issue thereof, with the
holders being entitled to all rights accorded to a holder of Common Stock (as
set forth in the applicable charter documents). Subject to the accuracy of the
representations and warranties of the Subscribers in this Agreement, the offer
and issuance by the Company of the Securities is exempt from registration under
the Securities Act.

 



- 5 -

 

(e)              Capitalization. The number of shares and type of all
authorized, issued and outstanding capital stock of the Company has been set
forth in the SEC Reports and has changed since the date set forth in the most
recent applicable SEC Report only to reflect exercises of stock options and
other convertible securities that have not been required to be reported by the
Company under the Exchange Act. Without limiting the foregoing, as of the date
hereof, immediately prior to the issuance of the Warrants, the authorized
capital stock of the Company consists of (i) __________ shares of Common Stock,
of which __________ shares are issued and outstanding, __________ shares are
reserved for issuance pursuant to issued and outstanding options and __________
shares are reserved for issuance pursuant to securities (other than the
aforementioned options) exercisable or exchangeable for, or convertible into,
shares of Common Stock; and (ii) __________ shares of preferred stock, par value
$0.01 per share ("Preferred Stock"), of which __________ shares are designated
Series A Preferred Stock, and none of which is outstanding. Other than as stated
in the immediately preceding sentence, the Company does not have any outstanding
securities that are exercisable or exchangeable for, or convertible into, shares
of Common Stock. All of such outstanding shares are duly authorized and have
been, or upon issuance will be, validly issued and are fully paid and
nonassessable. No securities of the Company are entitled to preemptive or
similar rights, and no Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. There are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities. The Company does not have any stock
appreciation rights, "phantom stock" plans or agreements or any similar plan or
agreement.

 

(f)              Certain Fees. No brokerage or finder's fees or commissions are
or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by this Agreement. The Subscribers
shall have no obligation with respect to any fees or with respect to any claims
(other than such fees or commissions owed by a Subscriber pursuant to written
agreements executed by such Subscriber which fees or commissions shall be the
sole responsibility of such Subscriber, if any) made by or on behalf of other
Persons for fees of a type contemplated in this Section that may be due in
connection with the transactions contemplated by this Agreement. The Company
shall indemnify and hold harmless the Subscribers, their employees, officers,
directors, agents, and partners, and their respective Affiliates, from and
against all claims, losses, damages, costs (including the costs of preparation
and attorney's fees) and expenses suffered in respect of any such claimed or
existing fees, as such fees and expenses are incurred.

 

(g)              Private Placement; No Integrated Offering; No General
Solicitation; No Disqualification Events. Assuming in part the accuracy of each
Subscriber's representations and warranties set forth in Section 3.2(c)-(g),
(i) no registration under the Securities Act is required for the offer and sale
of the Securities by the Company to the Subscribers under the Transaction
Documents, and (ii) the issuance and sale of the Securities hereunder does not
contravene the rules and regulations of the Principal Market. Assuming in part
the accuracy of the Subscribers' representations and warranties set forth in
Section 3.2, neither the Company, the Subsidiaries, any of their respective
affiliates, nor any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any Company security or solicited any offers to buy
any security, under circumstances that would require registration of the
issuance of any of the Securities under the Securities Act, whether through
integration with prior offerings or otherwise or cause this offering of the
Securities to require approval of stockholders of the Company for purposes of
the Securities Act or any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated. Neither the Company, the Subsidiaries nor their affiliates, nor any
Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D) in
connection with the offer or sale of the Securities. With respect to Securities
to be offered and sold hereunder in reliance on Rule 506(b) under the Securities
Act ("Regulation D Securities"), none of the Company, any of its predecessors,
any affiliated issuer, any director, executive officer, other officer of the
Company participating in the offering hereunder, any beneficial owner of 20% or
more of the Company's outstanding voting equity securities, calculated on the
basis of voting power, nor any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of sale, nor any other Person covered by Rule 506(d) (each, an "Issuer Covered
Person" and, together, "Issuer Covered Persons") is or has been subject to any
of the "Bad Actor" disqualifications described in Rule 506(d)(1)(i) to (viii)
under the Securities Act (a "Disqualification Event"), except for a
Disqualification Event covered by Rule 506(d)(2) or (d)(3). The Company has
determined that no Issuer Covered Person is subject to a Disqualification Event.
The Company has complied, to the extent applicable, with its disclosure
obligations under Rule 506(e), and has furnished to the Subscribers a copy of
any disclosures provided thereunder. No Person has been or will be paid
(directly or indirectly) remuneration for solicitation of Subscribers or
potential purchasers in connection with the sale of any Regulation D Securities.

 



- 6 -

 

(h)             Application of Takeover Protections. The Company and its Board
of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including any distribution under a rights agreement,
or similar arrangement or plan ) or other similar anti-takeover provision under
the Company's certificate or articles of incorporation, bylaws or other
organizational or charter documents or the laws of its jurisdiction of
incorporation that is or could become applicable to the Subscribers as a result
of the Subscribers and the Company fulfilling their obligations or exercising
their rights under the Transaction Documents, including without limitation as a
result of the Company's issuance of the Securities and the Subscribers'
ownership of the Securities. The Company and its Board of Directors have taken
all necessary action, if any, in order to render inapplicable any stockholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of shares of Common Stock or a change in control of the Company or any
Subsidiary.

 

(i)               Registration Eligibility. The Company is eligible to register
the Registrable Securities for resale by the Subscribers using Form S-3
promulgated under the Securities Act.

 

(j)               Transfer Taxes. On the Closing Date, all stock transfer or
other taxes (other than income or similar taxes) which are required to be paid
in connection with the sale and transfer of the Securities to be sold to each
Subscriber hereunder will be, or will have been, fully paid or provided for by
the Company, and all laws imposing such taxes will be or will have been complied
with.

 



- 7 -

 

(k)             Shell Company Status. The Company is not, and has never been, an
issuer identified in, or subject to, Rule 144(i).

 

(l)               Investment Company Status. Neither the Company nor any
Subsidiary is, and upon consummation of the sale of the Securities, and for so
long any Subscriber holds any Securities, will be, an "investment company," a
company controlled by an "investment company" or an "affiliated person" of, or
"promoter" or "principal underwriter" for, an "investment company" as such terms
are defined in the Investment Company Act of 1940, as amended.

 

(m)           U.S. Real Property Holding Corporation. The Company is not, has
never been, and so long as any Securities remain outstanding, shall not become,
a U.S. real property holding corporation within the meaning of Section 897 of
the Code and the Company shall so certify upon any Subscriber's request.

 

(n)             Dilutive Effect. The Company understands and acknowledges that
the number of Warrant Shares issuable pursuant to terms of the Warrants will
increase in certain circumstances. The Company further acknowledges that its
obligation to issue Warrant Shares pursuant to the terms of the Warrants in
accordance with this Agreement and the Warrants is absolute and unconditional
regardless of the dilutive effect that such issuance may have on the ownership
interests of other stockholders of the Company.

 

(o)             Loan Documents. The Company hereby acknowledges and agrees that
each of the Transaction Documents constitutes a "Loan Document" under the
Financing Agreement. Accordingly, it shall be an Event of Default under the
Financing Agreement if (i) any representation or warranty made by the Company
under or in connection with any Transaction Document shall have been untrue,
false or misleading in any material respect when made, or (ii) the Company shall
fail to perform or observe any term, covenant or agreement contained in any
Transaction Document.

 

3.2              Representations and Warranties of the Subscribers. Each
Subscriber hereby, as to itself only and for no other Subscriber, represents and
warrants as of the date hereof and as of the Closing Date (except for
representations and warranties that speak as of a specific date, which shall be
made as of such date) to the Company as follows:

 

(a)              Organization; Authority. Such Subscriber is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution, delivery and performance by such Subscriber of the Transaction
Documents to which it is a party have been duly authorized by all necessary
action on the part of such Subscriber. Each of the Transaction Documents to
which such Subscriber is a party has been duly executed by such Subscriber and,
when delivered by such Subscriber in accordance with terms hereof, will
constitute the valid and legally binding obligation of such Subscriber,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors'
rights and remedies.

 



- 8 -

 

(b)             No Conflicts. The execution, delivery and performance of the
Transaction Documents by such Subscriber and the consummation by such Subscriber
of the transactions contemplated hereby and thereby do not and will not
(i) conflict with or violate any provision of such Subscriber's certificate or
articles of incorporation, bylaws or other organizational or charter documents,
(ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Subscriber is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any Governmental Authority to which
such Subscriber is subject (including, without limitation, foreign, federal and
state securities laws and regulations); except in the case of clause (ii) or
(iii) above, as would not, reasonably be expected to have, individually or in
the aggregate, a material adverse effect on the ability of the Subscriber to
perform its obligations thereunder.

 

(c)              Investment Intent. Such Subscriber is acquiring the Securities
as principal for its own account for investment purposes and not with a view to
distributing or reselling such Securities or any part thereof in violation of
applicable securities laws, without prejudice, however, to such Subscriber's
right at all times to sell or otherwise dispose of all or any part of such
Securities in compliance with applicable federal and state securities laws.
Nothing contained herein shall be deemed a representation or warranty by such
Subscriber to hold the Securities for any period of time. Such Subscriber
understands that the Securities have not been registered under the Securities
Act, and therefore the Securities may not be sold, assigned or transferred
unless pursuant to (ian effective registration statement under the Securities
Act with respect thereto or (iian available exemption from the registration
requirements of the Securities Act.

 

(d)             Subscriber Status. At the time such Subscriber was offered the
Securities, it was, and at the date hereof it is, and on each date on which it
exercises the Warrants (other than pursuant to a cashless exercise), it will be,
an "accredited investor" as defined in Rule 501(a) under the Securities Act.

 

(e)              Experience of such Subscriber. Such Subscriber, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Subscriber is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

(f)              General Solicitation. Such Subscriber is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or, to such Subscriber's knowledge, any other general solicitation or general
advertisement.

 



- 9 -

 

(g)              Access to Data. Such Subscriber has received and reviewed
information about the Company and has had an opportunity to discuss the
Company's business, management and financial affairs with its management and to
review the Company's facilities. Such Subscriber acknowledges that it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Securities and the merits and risks
of investing in the Securities; (ii) access to information about the Company and
its respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. The foregoing, however, does not limit or modify the representations
and warranties made by the Company in this Agreement or any other provision in
this Agreement or the right of the Subscribers to rely thereon. Such Subscriber
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed decision with respect to its acquisition of the Securities.

 

(h)             Transfer or Resale. Such Subscriber understands that except as
provided in the Registration Rights Agreement: (i) the Securities have not been
and are not being registered under the Securities Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, (B) such Subscriber shall have delivered to
the Company (if requested by the Company) an opinion of counsel to such
Subscriber, reasonably satisfactory to the Company as to such counsel and to the
form of opinion, to the effect that such Securities may be sold, assigned or
transferred without registration under the applicable requirements of the
Securities Act; provided, however, that Schulte Roth & Zabel LLP shall be deemed
reasonably satisfactory to the Company; provided, further, that no such opinion
shall be required to sell, assign or otherwise transfer all or any portion of
such Securities to an Affiliate of the holder of the Securities, or (C) such
Subscriber provides the Company with assurance reasonably satisfactory to the
Company that such Securities can be sold, assigned or transferred pursuant to
Rule 144 promulgated under the Securities Act (or a successor rule thereto)
(collectively, "Rule 144"); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144; and (iii)
neither the Company nor any other Person is under any obligation to register the
Securities under the Securities Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder.

 

(i)               Reliance on Exemptions. Such Subscriber understands that the
Securities being offered and sold to it in reliance on specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying in part upon the truth and accuracy of, and such
Subscriber's compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Subscriber set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Subscriber to acquire the Securities.

 



- 10 -

 

(j)               No Governmental Review. Such Subscriber understands that no
United States federal or state agency or any other government or governmental
agency has passed on or made any recommendation or endorsement of the Securities
or the fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(k)             Legends. Such Subscriber understands that the certificates or
other instruments representing the Warrants and, until such time as the resale
of the Warrant Shares have been registered under the Securities Act as
contemplated by the Registration Rights Agreement, the stock certificates
representing the Warrant Shares, except as set forth below, shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL SELECTED BY THE
HOLDER, REASONABLY SATISFACTORY TO THE COMPANY, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A
UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped or issue to such holder by electronic delivery at the applicable balance
account at The Depository Trust Company ("DTC"), if (i) such Securities are
registered for resale under the Securities Act, (ii) in connection with a sale,
assignment or other transfer, such holder provides the Company with an opinion
of counsel, reasonably satisfactory to the Company as to such counsel and to the
form of opinion, to the effect that such sale, assignment or transfer of the
Securities may be made without registration under the applicable requirements of
the Securities Act; provided, however, that _______________ shall be deemed
reasonably satisfactory to the Company; provided, further, that no such opinion
shall be required to sell, assign or otherwise transfer all or any portion of
such Securities to an Affiliate of the holder of the Securities, or (iii) the
Securities can be sold, assigned or transferred pursuant to Rule 144. The
Company shall be responsible for the fees of its transfer agent and all DTC fees
associated with such issuance. If the Company shall fail for any reason or for
no reason to issue to the holder of the Securities within two (2) Trading Days
(as defined in the Warrants) after the occurrence of any of (i) through (iii)
above (the initial date of such occurrence, the "Legend Removal Date" and such
failure, a "Legend Removal Failure"), a certificate without such legend to such
holder or to issue such Securities to such holder by electronic delivery at the
applicable balance account at DTC, then, in addition to all other remedies
available to such holder, if on or after such Trading Day the holder purchases
(in an open market transaction or otherwise) Common Stock relating to the
applicable Legend Removal Failure (a "Legend Buy-In"), then the Company shall,
within two (2) Trading Days after the holder's request and in the holder's
discretion, either (i) pay cash to the holder in an amount equal to the holder's
total purchase price (including brokerage commissions, if any) for the Common
Stock so purchased (the "Legend Buy-In Price"), at which point the obligation of
the Company to deliver such unlegended Securities shall terminate, or (ii)
promptly honor its obligation to deliver to the holder such unlegended
Securities as provided above and pay cash to the holder in an amount equal to
the excess (if any) of the Legend Buy-In Price over the product of (A) such
number of shares of Common Stock, times (B) any trading price of the Common
Stock selected by the Holder in writing as in effect at any time during the
period beginning on the applicable Legend Removal Date and ending on the date
the Company makes the applicable cash payment.

 



- 11 -

 

The Company acknowledges and agrees that no Subscriber makes or has made any
representations or warranties with respect to the transactions contemplated
hereby or by any other Transaction Document other than those specifically set
forth in Section 3.2.

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1              Register; Pledge.

 

(a)              The Company shall maintain at its principal executive offices
(or such other office or agency of the Company as it may designate by notice to
each holder of Securities), a register for each series of the Warrants in which
the Company shall record the name and address of the Person in whose name the
Warrants have been issued (including the name and address of each transferee)
the number of Warrant Shares issuable upon exercise of the Warrants held by such
Person. The Company shall keep the register open and available at all times
during business hours for inspection of any Subscriber or its legal
representatives.

 

(b)             The Company acknowledges and agrees that a Subscriber may from
time to time pledge or grant a security interest in some or all of the
Securities in connection with a bona fide margin agreement secured by the
Securities and, if required under the terms of such agreement, such Subscriber
may transfer pledged or secured Securities to the pledgees or secured parties.
Such a pledge or transfer would not be subject to approval of the Company and no
legal opinion of the pledgee, secured party or pledgor shall be required in
connection therewith. Further, no notice shall be required of such pledge. At
the appropriate Subscriber's expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities.

 

4.2              Integration. The Company shall not, and shall use its
reasonable best efforts to ensure that no Affiliate of the Company shall, sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Securities in a manner that would
require the registration under the Securities Act of the sale of the Securities
to the Subscribers or that would be integrated with the offer or sale of the
Securities for purposes of the rules and regulations of the Principal Market.

 



- 12 -

 

4.3              Reservation and Listing of Securities. So long as any
Subscriber owns any Warrants, the Company shall take all action necessary to at
all times after the date hereof have authorized, and reserved for the purpose of
issuance, no less than: (x) prior to the earlier to occur of the Authorized
Capital Increase Stockholder Approval Date and the Authorized Capital Increase
Stockholder Meeting Deadline (each as defined in Section 4.5(a)), 125% of the
number of shares of Common Stock issuable upon exercise of the Warrants then
outstanding (without taking into account any limitations on the exercise of the
Warrants set forth in the Warrants but taking into account any increase in the
number of Warrant Shares pursuant to Section 2(a) and/or Section 2(c) of the
Warrants) and (y) on or after the earlier to occur of the Authorized Capital
Increase Stockholder Approval Date and the Authorized Capital Increase
Stockholder Meeting Deadline, 150% of the number of shares of Common Stock
issuable upon exercise of the Warrants then outstanding (without taking into
account any limitations on the exercise of the Warrants set forth in the
Warrants but taking into account any increase in the number of Warrant Shares
pursuant to Section 2(a) and/or Section 2(c) of the Warrants) (the number of
shares of Common Stock required to be reserved for issuance upon exercise of the
Warrants set forth in clause (x) or (y), as applicable, the "Required Reserve
Amount"). If at any time the number of shares of Common Stock authorized and
reserved for issuance is not sufficient to meet the Required Reserve Amount, the
Company will promptly take all corporate action necessary to authorize and
reserve a sufficient number of shares, including, without limitation, calling a
special meeting of stockholders to authorize additional shares to meet the
Company's obligations under Section 3.1(d) and this Section 4.3, in the case of
an insufficient number of authorized shares, obtain shareholder approval of an
increase in such authorized number of shares, and voting the management shares
of the Company in favor of an increase in the authorized shares of the Company
to ensure that the number of authorized shares is sufficient to meet the
Required Reserve Amount. The Company shall, as applicable (iprepare and timely
file with the Principal Market an additional shares listing application covering
all of the shares of Common Stock issued or issuable under the Transaction
Documents, (ii) use reasonable best efforts to cause such shares of Common Stock
to be approved for listing on the Principal Market as soon as practicable
thereafter, (iii) provide to the Subscribers evidence of such listing, and
(iv) use reasonable best efforts to maintain the listing of such Common Stock on
the Principal Market or another Eligible Market.

 

4.4              Form D and Blue Sky. The Company shall file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to the Subscribers. The Company shall, on or before the Closing Date,
take such action as the Company shall reasonably determine is necessary in order
to obtain an exemption for, or to, qualify the Securities for sale to the
Subscribers at the Closing pursuant to this Agreement under applicable
securities or "Blue Sky" laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Subscribers on or prior to the Closing Date. Without
limiting any other obligation of the Company under this Agreement, the Company
shall timely make all filings and reports relating to the offer and sale of the
Securities required under all applicable securities laws (including, without
limitation, all applicable federal securities laws and all applicable "Blue Sky"
laws), and the Company shall comply with all applicable federal, state and local
laws, statutes, rules, regulations and the like relating to the offering and
sale of the Securities to the Subscribers.

 



- 13 -

 

4.5              Stockholder Approvals.

 

(a)              Authorized Capital Increase Approval. The Company shall provide
each stockholder entitled to vote at the Company's next annual meeting of
stockholders of the Company (the "Authorized Capital Increase Stockholder
Meeting"), which shall occur on or prior to August 31, 2019 (the "Authorized
Capital Increase Stockholder Meeting Deadline"), a proxy statement, in a form
reasonably acceptable to the Subscribers after review by _______________, at the
expense of the Company in an amount not to exceed $5,000, soliciting each such
stockholder's affirmative vote at the Authorized Capital Increase Stockholder
Meeting for approval of resolutions (the "Authorized Capital Increase
Resolutions") providing for the increase of the authorized shares of Common
Stock by not less than 25% of the maximum number of Warrant Shares issuable upon
exercise of the Warrants (without taking into account any limitations on the
exercise of the Warrants set forth in the Warrants but taking into account any
increase in the number of Warrant Shares pursuant to Section 2(a)) (such
affirmative approvals being referred to herein, collectively, as the "Authorized
Capital Increase Approval" and the date such approval is obtained, the
"Authorized Capital Increase Approval Date"). The Company shall use its
reasonable best efforts to solicit its stockholders' approval of such Authorized
Capital Increase Resolutions and to cause the Board of Directors of the Company
to recommend to the stockholders that they approve the Authorized Capital
Increase Resolutions. The Company shall be obligated to use its reasonable best
efforts to obtain the Authorized Capital Increase Approval by the Authorized
Capital Increase Stockholder Meeting Deadline.

 

(b)             Nasdaq Stockholder Approval. In the event the number of shares
of Common Stock issued and issuable upon exercise of the Warrants exceed
3,462,192 shares of Common Stock (as adjusted for stock splits, stock dividends,
recapitalizations, reorganizations, reclassification, combinations, reverse
stock splits or other similar events occurring after the date hereof) (the
"Nasdaq Stockholder Meeting Trigger Event"), the Company shall provide each
stockholder entitled to vote at: (x) the Company's next annual meeting of
stockholders of the Company if such meeting is less than six (6) months away
from the occurrence of the Nasdaq Stockholder Meeting Trigger Event, or, (y) if
the Company's next annual meeting is more than six (6) months away from the
occurrence of the Nasdaq Stockholder Meeting Trigger Event, at a special
meeting, which shall be called as promptly as practicable after the date hereof,
but in no event later than ninety (90) days after such date, or such later date
as agreed by the Company and the Required Holders (the meeting set forth in
clause (x) or (y), as applicable, the "Nasdaq Stockholder Meeting" and the
deadline for the meeting set forth in clause (x) or (y), as applicable, the
"Nasdaq Stockholder Meeting Deadline"), a proxy statement, in a form reasonably
acceptable to the Subscribers after review by Schulte Roth & Zabel LLP, at the
expense of the Company in an amount not to exceed $5,000, soliciting each such
stockholder's affirmative vote at the Nasdaq Stockholder Meeting for approval of
resolutions (the "Nasdaq Resolutions") providing for the issuance of all of the
Warrant Shares (without regard to any limitation or restriction on the exercise
of Warrants set forth therein) as described in the Transaction Documents and in
accordance with applicable law, the provisions of the Company's certificate of
incorporation and bylaws and the rules and regulations of the Principal Market
without giving effect to the Exchange Cap provisions set forth in the Warrants
(such affirmative approvals being referred to herein, collectively, as the
"Nasdaq Stockholder Approval" and the date such approval is obtained, the
"Nasdaq Stockholder Approval Date"). The Company shall use its reasonable best
efforts to solicit its stockholders' approval of such Nasdaq Resolutions and to
cause the Board of Directors of the Company to recommend to the stockholders
that they approve the Nasdaq Resolutions. The Company shall be obligated to use
its reasonable best efforts to obtain the Nasdaq Stockholder Approval by the
Nasdaq Stockholder Meeting Deadline.

 



- 14 -

 

4.6              Indemnification. In consideration of each Subscriber's
execution and delivery of the Transaction Documents and acquiring the Securities
thereunder and in addition to all of the Company's other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless each Subscriber and each other holder of the Securities and all of
their shareholders, partners, members, officers, directors, employees and direct
or indirect investors and any of the foregoing Persons' agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
"Indemnitees") from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys' fees and disbursements (the "Indemnified Liabilities"),
incurred by any Indemnitee as a result of, or arising out of, or relating to
(a) any misrepresentation or breach of any representation or warranty made by
the Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party (including for these purposes a derivative action brought on
behalf of the Company) and arising out of or resulting from (i) the execution,
delivery, performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (iii) the
status of such Subscriber or holder of the Securities as an investor in the
Company pursuant to the transactions contemplated by the Transaction Documents.
For the avoidance of doubt, clauses (a) and (b) of the preceding sentence are
intended to apply, and shall apply, to direct claims asserted by any Subscriber
against the Company as well as any third party claims asserted by an Indemnitee
(other than a Subscriber) against the Company. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities that is permissible under
applicable law. Except as otherwise set forth herein, the mechanics and
procedures with respect to the rights and obligations under this Section 4.6
shall be the same as those set forth in Section 6 of the Registration Rights
Agreement.

 



- 15 -

 

4.7              Stockholders Rights Plan. The Company hereby acknowledges and
agrees that: (i) each Subscriber and each transferee of any Subscriber's Warrant
is an "Exempt Person" (or any similar term) under the Company's Tax Benefits
Preservation Plan, dated as of December 29, 2014, by and between the Company and
Computershare Inc., as rights agent, as such plan may be amended from time to
time, or any other stockholders rights plan or similar plan or arrangement
hereafter adopted by the Company intended to protect the tax benefits to the
Company presented by the Company's net operating losses ("NOLs") by deterring
any person from acquiring shares of Common Stock (or any interest therein) if
such acquisition would result in a stockholder (or several stockholders, in the
aggregate, who hold their stock as a "group" under the federal securities laws)
beneficially owning 4.99% or more of the then-outstanding shares of Common
Stock, and (ii) no Subscriber could be deemed to trigger the provisions of any
such plan or arrangement by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Subscribers.

 

ARTICLE V.
CLOSING DELIVERABLES

 

5.1              Closing Deliverables of the Company. At the Closing, the
Company shall deliver to the Investors the following:

 

(a)              Officer's Certificate. The representations and warranties of
the Company shall be true and correct in all respects as of the date when made
and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date which shall be
true and correct as of such specified date) and the Company shall have
performed, satisfied and complied in all respects with the covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by the Company at or prior to the Closing Date. Such Subscriber
shall have received a certificate, executed by the Chief Executive Officer of
the Company, dated as of the Closing Date, to (x) the foregoing effect, (y) the
resolutions consistent with Section 3.1(a) as adopted by the Company's Board of
Directors in a form reasonably acceptable to such Subscriber and (z) the
incumbency and specimen signature of each officer of the Company who may sign
this Agreement and the other Transaction Documents, and as to such other matters
as may be reasonably requested by such Subscriber in the form attached hereto as
Exhibit C.

 

(b)             Transaction Documents. The Company shall have duly executed and
delivered to such Subscriber (A) each of the Transaction Documents to which it
is a party and the Company shall have duly executed and delivered to such
Subscriber and (B) such Warrants (for such aggregate number of shares of Common
Stock as is set forth across from such Subscriber's name in column (3) of the
Schedule of Subscribers).

 

(c)              Legal Opinion. Such Subscriber shall have received the opinion
of Perkins Coie LLP, the Company's outside counsel, dated as of the Closing
Date, in the form attached hereto as Exhibit D.

 

ARTICLE VI.
MISCELLANEOUS

 



- 16 -

 

6.1              Fees and Expenses. The Company shall reimburse TCW or its
designee(s) (in addition to any other expense amounts paid to any Subscriber
prior to the date of this Agreement) for all reasonable actual costs and
expenses incurred in connection with the transactions contemplated by the
Transaction Documents (including all reasonable legal fees and disbursements in
connection therewith and documentation and implementation of the transactions
contemplated by the Transaction Documents) on or prior to the Closing, which
amount shall be paid by the Company at the Closing. The Company shall pay, and
hold each Subscriber harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney's fees and out-of-pocket
expenses) arising in connection with any claim relating to any payment,
including, without limitation, any placement agent's fees, financial advisory
fees, or broker's commissions (other than for any Persons engaged by any
Subscriber) relating to or arising out of the transactions contemplated hereby.
Except as otherwise set forth in the Transaction Documents, each party to this
Agreement shall bear its own expenses in connection with the sale of the
Securities to the Subscribers.

 

6.2              Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between the Subscribers, the Company, their affiliates and Persons acting on
their behalf with respect to the matters discussed herein, and this Agreement,
the other Transaction Documents and the instruments referenced herein and
therein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor any Subscriber makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Required Holders, and any amendment to this Agreement made
in conformity with the provisions of this Section 6.2 shall be binding on all
Subscribers and holders of Securities. No provision hereof may be waived other
than by an instrument in writing signed by the party against whom enforcement is
sought. No such amendment shall be effective to the extent that it applies to
less than all of the holders of the applicable Securities then outstanding. The
Company has not, directly or indirectly, made any agreements with any
Subscribers relating to the terms or conditions of the transactions contemplated
by the Transaction Documents except as set forth in the Transaction Documents.
Without limiting the foregoing, the Company confirms that, except as set forth
in this Agreement and the Financing Agreement, no Subscriber has made any
commitment or promise or has any other obligation to provide any financing to
the Company or otherwise. No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration (other than the
reimbursement of legal fees) also is offered to all of the parties to the
Transaction Documents or holders of the Warrants, as the case may be.

 

6.3              Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon delivery, when
delivered personally; (ii) upon delivery, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); (iii) upon delivery, when sent by electronic
mail (provided that the sending party does not receive an automated rejection
notice) or (iv) one Business Day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses, facsimile numbers and email addresses for such
communications shall be:

 

- 17 -

 



If to the Company:

 

 

 

Telephone:

Attention:

Email:

  With a copy (for information purposes only) to:

 

 

 

Telephone:

Facsimile:

Attention:

Email:

 

  If to the Transfer Agent

 

 

 

 

Telephone:

Attention:
Email:

 

If to a Subscriber: To its address and facsimile number set forth on the
Schedule of Subscribers, with copies to such Subscriber's representatives as set
forth on the Schedule of Subscribers. With a copy (for information purposes
only) to:

 

 

 

 

Telephone:

Facsimile:

Attention:

Email:

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person by two (2) Business Days' prior notice to the other party
in accordance with this Section 6.3. Written confirmation of receipt (A) given
by the recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender's facsimile machine or
email transmission containing the time, date, recipient facsimile number or
e-mail address and an image of the first page of such transmission or (C)
provided by a courier or overnight courier service shall be rebuttable evidence
of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.

 



- 18 -

 

6.4              Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. No specific representation or warranty
shall limit the generality or applicability of a more general representation or
warranty. The parties agree that each of them and/or their respective counsel
has reviewed and had an opportunity to revise the Transaction Documents and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of the Transaction Documents or any amendments hereto.

 

6.5              Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Subscribers. Any Subscriber
may assign its rights under this Agreement to any Person to whom such Subscriber
assigns or transfers any Securities, provided such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions
hereof and of the applicable Transaction Documents that apply to the
"Subscribers." Notwithstanding anything to the contrary herein, Securities may
be pledged to any Person in connection with a bona fide margin account or other
loan or financing arrangement secured by such Securities.

 

6.6              No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Indemnitee is an intended third party
beneficiary of Section 4.6 and may enforce the provisions of such
Sections directly against the parties with obligations thereunder.

 

6.7              Governing Law; Venue; Process Agent; Waiver of Jury Trial. All
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of New York (except for matters governed by
corporate law in the State of Delaware), without regard to the principles of
conflicts of law thereof. Each party agrees that all legal Proceedings
concerning the interpretations, enforcement and defense of the transactions
contemplated by this agreement (whether brought against a party hereto or its
respective affiliates, directors, officers, stockholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of New York, Borough of Manhattan. Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York, Borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of this
Agreement). Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such Proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. The Company hereby appoints
_______________ (the "Process Agent"), with an office on the date hereof at
_________________________, as its agent to receive on its behalf service of the
summons and complaint and any other process which may be served in any action or
proceeding described above.  Such service may be made by mailing or delivering a
copy of such process to the Company, in care of the Process Agent at the address
specified above for the Process Agent, and the Company hereby authorizes and
directs the Process Agent to accept such service on its behalf. The Company
covenants and agrees that, for so long as it shall be bound under this Agreement
or any other Transaction Document, it shall maintain a duly appointed agent for
the service of summons and other legal process in New York, New York, United
States of America, for the purposes of any legal action, suit or proceeding
brought by any party in respect of this Agreement or such other Transaction
Document and shall keep the Subscribers advised of the identity and location of
such agent.  If for any reason there is no authorized agent for service of
process in New York, the Company irrevocably consents to the service of process
out of the said courts by mailing copies thereof by registered United States air
mail postage prepaid to it at its address specified in Section 6.3.  Nothing in
this Section 6.7 shall affect the right of any Subscriber to (i) commence legal
proceedings or otherwise sue the Company in the country in which it is domiciled
or in any other court having jurisdiction over the Company or (ii) serve process
upon the Company in any manner authorized by the laws of any such jurisdiction.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 



- 19 -

 

6.8              Survival. The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery and/or
exercise of the Securities, as applicable.

 

6.9              Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) filed of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) the same with the same force and effect as if
such signature page were an original thereof.

 

6.10          Severability. If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 



- 20 -

 

6.11          Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Subscriber exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Subscriber may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights.

 

6.12          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Subscribers and the Company will be entitled to specific performance under the
Transaction Documents. Any Person having any rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security), to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights granted by law.
Furthermore, the Company recognizes that in the event that it fails to perform,
observe, or discharge any or all of its obligations under the Transaction
Documents, any remedy at law may prove to be inadequate relief to the
Subscribers. The Company therefore agrees that the Subscribers shall be entitled
to seek specific performance and/or temporary, preliminary and permanent
injunctive or other equitable relief from any court of competent jurisdiction in
any such case without the necessity of proving actual damages and without
posting a bond or other security.

 

6.13          Payment Set Aside. To the extent that the Company makes a payment
or payments to any Subscriber hereunder or pursuant to any of the other
Transaction Documents or any Subscriber enforces or exercises its rights
hereunder or thereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
or any Subsidiary by a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.14          Further Assurances. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

6.15          Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

 



- 21 -

 

6.16                         Currency. All amounts set forth in the Transaction
Documents that refer to dollars or $ shall refer to U.S. dollars. All amounts
denominated in other currencies shall be converted in the U.S. dollar equivalent
amount in accordance with the Exchange Rate on the date of calculation.

 

6.17                         Judgment Currency.

 

(a)                If for purposes of obtaining or enforcing judgment against
the Company in any court in any jurisdiction it becomes necessary to convert
into any other currency (such other currency, a "Judgment Currency") an amount
due in U.S. Dollars under this Agreement, the conversion shall be made at the
Exchange Rate prevailing on the Business Day immediately preceding:

 

(i)     the date of actual payment of the amount due, in the case of any
proceeding in the courts of New York or in the courts of any other jurisdiction
that will give effect to such conversion being made on such date; or

 

(ii)   the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 6.17 being hereinafter referred to
as the "Judgment Conversion Date").

 

(b)               If, in the case of any proceeding in the court of any
jurisdiction referred to in Section 16.7(a)(ii) above, there is a change in the
Exchange Rate prevailing between the Judgment Conversion Date and the date of
actual payment of the amount due, the applicable party shall pay such adjusted
amount as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the Exchange Rate prevailing on the date of payment,
will produce the amount of U.S. Dollars which could have been purchased with the
amount of Judgment Currency stipulated in the applicable judgment order at the
Exchange Rate prevailing on the Judgment Conversion Date.

 

(c)                Any amount due from the Company under this section shall be
due as a separate debt and shall not be affected by judgment being obtained for
any other amounts due under or in respect of this Agreement.

 

6.18       Payments. Whenever any payment of cash is to be made by the Company
to any Person pursuant to the Transaction Documents, such payment shall be made
in lawful money of the United States via wire transfer of immediately available
funds by providing the Company with prior written notice setting out such
request and such Subscriber's wire transfer instructions; provided that such
Subscriber may elect to receive a payment of cash by a check drawn on the
account of the Company and sent via overnight courier service to such Person at
such address as previously provided to the Company in writing (which address, in
the case of each of the Subscribers, shall initially be as set forth on the
Schedule of Subscribers attached to the Subscription Agreement). Whenever any
amount expressed to be due by the terms of this Warrant is due on any day which
is not a Trading Day, the same shall instead be due on the next succeeding day
which is a Trading Day.

 



- 22 -

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



- 23 -

 

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

COMPANY:

 

 

SMTC CORPORATION

 

By:_________________________________
Name:
Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



- 24 -

 

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

 

 

 

 

[TCW]

 

 

 

By:_________________________________
Name:
Title:

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Subscription Agreement]





 

SCHEDULE OF SUBSCRIBERS

 

(1) (2) (3) (4)         Subscriber Address and Facsimile Number

Number of

Warrant Shares

Legal Representative's
Address and Facsimile Number                                                    
                                    Total:              

 

 

 

 

 

 

 

 

 

 

 





 

EXHIBIT A

 

[FORM OF WARRANT]

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL SELECTED BY THE HOLDER, REASONABLY SATISFACTORY TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

SMTC CORPORATION

 

Warrant To Purchase Common Stock

 

Warrant No.:

Number of Shares of Common Stock:_____________

Date of Issuance: [__________], 2018 ("Issuance Date")

 

SMTC Corporation, a Delaware corporation (the "Company"), hereby certifies that,
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, [_______________], the registered holder hereof or its
permitted assigns (the "Holder"), is entitled, subject to the terms set forth
below, to purchase from the Company, at the Exercise Price (as defined below)
then in effect, at any time or times on or after the Issuance Date, but not
after 11:59 p.m., New York time, on the Expiration Date, (as defined below),
[_______________] (_______________)fully paid nonassessable shares of Common
Stock, subject to adjustment as provided herein (the "Warrant Shares"). Except
as otherwise defined herein, capitalized terms in this Warrant to Purchase
Common Stock (including any Warrants to Purchase Common Stock issued in
exchange, transfer or replacement hereof, this "Warrant"), shall have the
meanings set forth in Section 18. This Warrant is one of the Warrants to
purchase Common Stock (the "Lender Warrants") issued pursuant to Section 1 of
that certain Subscription Agreement, dated as of November [•], 2018 (the
"Subscription Date"), by and among the Company and the investors (the
"Subscribers") referred to therein (the "Subscription Agreement"). Capitalized
terms used herein and not otherwise defined shall have the definitions ascribed
to such terms in the Subscription Agreement.

 





 

1.EXERCISE OF WARRANT.

 

(i)Mechanics of Exercise. Subject to the terms and conditions hereof (including,
without limitation, the limitations set forth in Section 1(f)), this Warrant may
be exercised by the Holder at any time or times on or after the Issuance Date,
in whole or in part, by (i) delivery of a written notice, in the form attached
hereto as Exhibit A (the "Exercise Notice"), of the Holder's election to
exercise this Warrant and (ii) (A) payment to the Company of an amount equal to
the applicable Exercise Price multiplied by the number of Warrant Shares as to
which this Warrant is being exercised (the "Aggregate Exercise Price") in cash
by wire transfer of immediately available funds or (B) by notifying the Company
that this Warrant is being exercised pursuant to a Cashless Exercise (as defined
in Section 1(d)). No ink-original Exercise Notice shall be required, nor shall
any medallion guarantee (or other type of guarantee or notarization) of any
Exercise Notice be required. Execution and delivery of the Exercise Notice with
respect to less than all of the Warrant Shares shall have the same effect as
cancellation of the original Warrant and issuance of a new Warrant evidencing
the right to purchase the remaining number of Warrant Shares. On or before the
first (1st) Trading Day following the date on which the Holder has delivered an
Exercise Notice to the Company, the Company shall transmit by facsimile or
electronic mail an acknowledgment of confirmation of receipt of the Exercise
Notice to the Holder and the Company's transfer agent (the "Transfer Agent"). On
or before the earlier of (i) the second (2nd) Trading Day and (ii) the number of
Trading Days comprising the Standard Settlement Period, in each case, following
the date on which the Holder has delivered the Exercise Notice to the Company,
so long as the Holder delivers the Aggregate Exercise Price (or notice of a
Cashless Exercise) on or prior to the first (1st) Trading Day following the date
on which the Holder has delivered the Exercise Notice to the Company (a "Share
Delivery Date") (provided that if the Aggregate Exercise Price has not been
delivered by such date, the applicable Share Delivery Date shall be one (1)
Trading Day after the Aggregate Exercise Price (or notice of a Cashless
Exercise) is delivered), the Company shall (X) provided that the Transfer Agent
is participating in The Depository Trust Company ("DTC") Fast Automated
Securities Transfer Program and (A) the Warrant Shares are subject to an
effective resale registration statement in favor of the Holder or (B) if
exercised via Cashless Exercise, at a time when Rule 144 would be available for
immediate resale of the Warrant Shares by the Holder, credit such aggregate
number of Warrant Shares to which the Holder is entitled pursuant to such
exercise to the Holder's or its designee's balance account with DTC through its
Deposit / Withdrawal At Custodian system, or (Y) if (A) the Transfer Agent is
not participating in the DTC Fast Automated Securities Transfer Program or (B)
the Warrant Shares are not subject to an effective resale registration statement
in favor of the Holder and, if exercised via Cashless Exercise, at a time when
Rule 144 would not be available for immediate resale of the Warrant Shares by
the Holder, issue and dispatch by overnight courier to the address as specified
in the Exercise Notice, a certificate, registered in the Company's share
register in the name of the Holder or its designee, for the number of Warrant
Shares to which the Holder is entitled pursuant to such exercise. The Company
shall be responsible for all fees and expenses of the Transfer Agent and all
fees and expenses with respect to the issuance of Warrant Shares via DTC, if
any, including without limitation for same day processing. Upon delivery of the
Exercise Notice, the Holder shall be deemed for all corporate purposes to have
become the holder of record of the Warrant Shares with respect to which this
Warrant has been exercised, irrespective of the date such Warrant Shares are
credited to the Holder's DTC account or the date of delivery of the certificates
evidencing such Warrant Shares, as the case may be. If this Warrant is submitted
in connection with any exercise pursuant to this Section 1(a) and the number of
Warrant Shares represented by this Warrant submitted for exercise is greater
than the number of Warrant Shares being acquired upon an exercise, then the
Company shall as soon as practicable and in no event later than four (4) Trading
Days after any exercise and at its own expense, issue a new Warrant (in
accordance with Section 7(d)) representing the right to purchase the number of
Warrant Shares issuable immediately prior to such exercise under this Warrant,
less the number of Warrant Shares with respect to which this Warrant is
exercised. No fractional Warrant Shares are to be issued upon the exercise of
this Warrant, but rather the number of Warrant Shares to be issued shall be
rounded up to the nearest whole number. The Company shall pay any and all taxes
which may be payable with respect to the issuance and delivery of Warrant Shares
upon exercise of this Warrant. The Company's obligations to issue and deliver
Warrant Shares in accordance with the terms and subject to the conditions hereof
are absolute and unconditional, irrespective of any action or inaction by the
Holder to enforce the same, any waiver or consent with respect to any provision
hereof, the recovery of any judgment against any Person or any action to enforce
the same, or any setoff, counterclaim, recoupment, limitation or termination.

 



- 3 -

 

Exercise Price. For purposes of this Warrant, "Exercise Price" means $0.01,
subject to adjustment as provided herein.

 

(ii)Company's Failure to Timely Deliver Securities. If the Company shall fail
for any reason or for no reason to issue to the Holder on or prior to the
applicable Share Delivery Date either (I) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, a
certificate for the number of shares of Common Stock to which the Holder is
entitled and register such shares of Common Stock on the Company's share
register or if the Transfer Agent is participating in the DTC Fast Automated
Securities Transfer Program, to credit the Holder's balance account with DTC,
for such number of shares of Common Stock to which the Holder is entitled upon
the Holder's exercise of this Warrant or (II) if the Registration Statement (as
defined in the Registration Rights Agreement) covering the resale of the Warrant
Shares that are the subject of the Exercise Notice (the "Unavailable Warrant
Shares") is not available for the resale of such Unavailable Warrant Shares and
the Company fails to promptly, but in no event later than as is required
pursuant to the Registration Rights Agreement (x) so notify the Holder and (y)
deliver the Warrant Shares electronically without any restrictive legend by
crediting such aggregate number of Warrant Shares to which the Holder is
entitled pursuant to such exercise to the Holder's or its designee's balance
account with DTC through its Deposit / Withdrawal At Custodian system (the event
described in the immediately foregoing clause (II) is hereinafter referred as a
"Notice Failure" and together with the event described in clause (I) above, an
"Exercise Failure"), then, in addition to all other remedies available to the
Holder, the Holder, upon written notice to the Company, may void its Exercise
Notice with respect to, and retain or have returned, as the case may be, any
portion of this Warrant that has not been exercised pursuant to such Exercise
Notice; provided that the voiding of an Exercise Notice shall not affect the
Company's obligations to make any payments which have accrued prior to the date
of such notice pursuant to this Section 1(c) or otherwise. In addition to the
foregoing, if on or prior to the applicable Share Delivery Date either (I) if
the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, the Company shall fail to issue and deliver a certificate to
the Holder and register such shares of Common Stock on the Company's share
register or, if the Transfer Agent is participating in the DTC Fast Automated
Securities Transfer Program, credit the Holder's balance account with DTC for
the number of shares of Common Stock to which the Holder is entitled upon the
Holder's exercise hereunder or pursuant to the Company's obligation pursuant to
clause (ii) below or (II) a Notice Failure occurs, and if on or after such
Trading Day the Holder purchases (in an open market transaction or otherwise)
shares of Common Stock relating to the applicable Exercise Failure (a "Buy-In"),
then the Company shall, within three (3) Trading Days after the Holder's request
and in the Holder's discretion, either (i) pay cash to the Holder in an amount
equal to the Holder's total purchase price (including brokerage commissions and
other out-of-pocket expenses, if any) for the shares of Common Stock with
respect to the Buy-In (the "Buy-In Price"), at which point the Company's
obligation to deliver such certificate (and to issue such shares of Common
Stock) or credit the Holder's balance account with DTC for such shares of Common
Stock shall terminate, or (ii) promptly honor its obligation to deliver to the
Holder a certificate or certificates representing such shares of Common Stock or
credit the Holder's balance account with DTC, as applicable, and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) any trading
price of the Common Stock selected by the Holder in writing as in effect at any
time during the period beginning on the date of delivery of the applicable
Exercise Notice and ending on the applicable Share Delivery Date. Nothing herein
shall limit the Holder's right to pursue any other remedies available to it
hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company's
failure to timely deliver certificates representing shares of Common Stock (or
to electronically deliver such shares of Common Stock) upon the exercise of this
Warrant as required pursuant to the terms hereof.

 



- 4 -

 

Cashless Exercise. Notwithstanding anything contained herein to the contrary,
the Holder may, in its sole discretion, exercise this Warrant in whole or in
part and, in lieu of making the cash payment otherwise contemplated to be made
to the Company upon such exercise in payment of the Aggregate Exercise Price,
elect instead to receive upon such exercise the "Net Number" of shares of Common
Stock determined according to the following formula (a "Cashless Exercise"):

 

Net Number = (A x B) - (A x C)

D

 

For purposes of the foregoing formula:

 

A= the total number of shares with respect to which this Warrant is then being
exercised.

 

B= the arithmetic average of the Closing Sale Prices of the Common Stock for the
five (5) consecutive Trading Days ending on the date immediately preceding the
date of the Exercise Notice.

 

C= the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.

 

D = the Closing Sale Price of the Common Stock on the date of the Exercise
Notice

 

 

 

 

 

 

 



- 5 -

 

For purposes of Rule 144(d) promulgated under the Securities Act, as in effect
on the date hereof, the Company hereby acknowledges and agrees that the Warrant
Shares issued in a Cashless Exercise shall be deemed to have been acquired by
the Holder, and the holding period for the Warrant Shares shall be deemed to
have commenced, on the date this Warrant was originally issued pursuant to the
Subscription Agreement. The Company agrees not to take any position contrary to
this Section 1(d).

 

Disputes. In the case of a dispute as to the determination of the Exercise Price
or the arithmetic calculation of the Warrant Shares, the Company shall promptly
issue to the Holder the number of Warrant Shares that are not disputed and
resolve such dispute in accordance with Section 12.

 

(iii)       Limitations on Exercises.

 

(a)Beneficial Ownership. Notwithstanding anything to the contrary contained
herein, the Company shall not effect the exercise of any portion of this
Warrant, and the Holder shall not have the right to exercise any portion of this
Warrant, pursuant to the terms and conditions of this Warrant and any such
exercise shall be null and void and treated as if never made, to the extent that
after giving effect to such exercise, the Holder together with the other
Attribution Parties collectively would beneficially own in excess of 4.99% (the
"Maximum Percentage") of the number of shares of Common Stock outstanding
immediately after giving effect to such exercise. For purposes of the foregoing
sentence, the aggregate number of shares of Common Stock beneficially owned by
the Holder and the other Attribution Parties shall include the number of shares
of Common Stock held by the Holder and all other Attribution Parties plus the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which the determination of such sentence is being made, but shall
exclude the number of shares of Common Stock which would be issuable upon (A)
exercise of the remaining, unexercised portion of this Warrant beneficially
owned by the Holder or any of the other Attribution Parties and (B) exercise or
conversion of the unexercised or unconverted portion of any other securities of
the Company (including, without limitation, any convertible notes or convertible
preferred stock or warrants, including the other Lender Warrants) beneficially
owned by the Holder or any other Attribution Party subject to a limitation on
conversion or exercise analogous to the limitation contained in this Section
1(f)(i). For purposes of this Section 1(f)(i), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the "1934 Act"). For purposes of determining the number of
outstanding shares of Common Stock the Holder may acquire upon the exercise of
this Warrant without exceeding the Maximum Percentage, the Holder may rely on
the number of outstanding shares of Common Stock as reflected in (x) the
Company's most recent Annual Report on Form 10-K, Quarterly Report on Form 10-Q,
Current Report on Form 8-K or other public filing with the Securities and
Exchange Commission (the "SEC"), as the case may be, (y) a more recent public
announcement by the Company or (3) any other written notice by the Company or
the Transfer Agent setting forth the number of shares of Common Stock
outstanding (the "Reported Outstanding Share Number"). If the Company receives
an Exercise Notice from the Holder at a time when the actual number of
outstanding shares of Common Stock is less than the Reported Outstanding Share
Number, the Company shall (i) notify the Holder in writing of the number of
shares of Common Stock then outstanding and, to the extent that such Exercise
Notice would otherwise cause the Holder's beneficial ownership, as determined
pursuant to this Section 1(f)(i), to exceed the Maximum Percentage, the Holder
must notify the Company of a reduced number of Warrant Shares to be purchased
pursuant to such Exercise Notice (the number of shares by which such purchase is
reduced, the "Reduction Shares") and (ii) as soon as reasonably practicable, the
Company shall return to the Holder any exercise price paid by the Holder for the
Reduction Shares. For any reason at any time, upon the written or oral request
of the Holder, the Company shall within two (2) Trading Days confirm orally and
in writing or by electronic mail to the Holder the number of shares of Common
Stock then outstanding. In any case, the number of outstanding shares of Common
Stock shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder and any other
Attribution Party since the date as of which the Reported Outstanding Share
Number was reported. In the event that the issuance of shares of Common Stock to
the Holder upon exercise of this Warrant results in the Holder and the other
Attribution Parties being deemed to beneficially own, in the aggregate, more
than the Maximum Percentage of the number of outstanding shares of Common Stock
(as determined under Section 13(d) of the 1934 Act), the number of shares so
issued by which the Holder's and the other Attribution Parties' aggregate
beneficial ownership exceeds the Maximum Percentage (the "Excess Shares") shall
be deemed null and void and shall be cancelled ab initio, and the Holder shall
not have the power to vote or to transfer the Excess Shares. As soon as
reasonably practicable after the issuance of the Excess Shares has been deemed
null and void, the Company shall return to the Holder the exercise price paid by
the Holder for the Excess Shares. Upon delivery of a written notice to the
Company, the Holder may from time to time increase or decrease the Maximum
Percentage to any other percentage not in excess of 9.99% as specified in such
notice; provided that (i) any such increase in the Maximum Percentage will not
be effective until the sixty-first (61st) day after such notice is delivered to
the Company and (ii) any such increase or decrease will apply only to the Holder
and the other Attribution Parties and not to any other holder of Lender Warrants
that is not an Attribution Party of the Holder. For purposes of clarity, the
shares of Common Stock issuable pursuant to the terms of this Warrant in excess
of the Maximum Percentage shall not be deemed to be beneficially owned by the
Holder for any purpose including for purposes of Section 13(d) or Rule
16a-1(a)(1) of the 1934 Act. No prior inability to exercise this Warrant
pursuant to this paragraph shall have any effect on the applicability of the
provisions of this paragraph with respect to any subsequent determination of
exercisability. The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 1(f)(i) to the extent necessary to correct this paragraph or any
portion of this paragraph which may be defective or inconsistent with the
intended beneficial ownership limitation contained in this Section 1(f)(i) or to
make changes or supplements necessary or desirable to properly give effect to
such limitation. The limitation contained in this paragraph may not be waived
and shall apply to a successor holder of this Warrant.

 



- 6 -

 

(b)Principal Market Regulation. The Company shall not be obligated to issue any
shares of Common Stock upon exercise of this Warrant and the Holder shall not
have the right to receive upon exercise of this Warrant any shares of Common
Stock, to the extent the issuance of such shares of Common Stock would exceed
the aggregate number of shares of Common Stock which the Company may issue upon
exercise of the Lender Warrants without breaching the Company's obligations
under the rules or regulations of the Principal Market (the "Exchange Cap"),
except that such limitation shall not apply in the event that the Company
obtains the approval of its shareholders as required by the applicable rules of
the Principal Market for issuances of Common Stock in excess of such amount.
Until such approval is obtained, no Subscriber shall be issued in the aggregate,
upon exercise of any Lender Warrants, shares of Common Stock in an amount
greater than the product of the Exchange Cap multiplied by a fraction, the
numerator of which is the total number of shares of Common Stock underlying the
Lender Warrant issued to such Subscriber pursuant to the Subscription Agreement
on the Issuance Date and the denominator of which is the aggregate number of
shares of Common Stock underlying the Lender Warrants issued to the Subscribers
pursuant to the Subscription Agreement on the Issuance Date (with respect to
each Subscriber, the "Exchange Cap Allocation"). In the event that any
Subscriber or transferee of Warrants shall sell or otherwise transfer any of the
Holder's Lender Warrants such transferee shall be allocated a pro rata portion
of such Subscriber's Exchange Cap Allocation, and the restrictions of the prior
sentence shall apply to such transferee with respect to the portion of the
Exchange Cap Allocation allocated to such transferee. In the event that any
holder of Lender Warrants shall exercise all of such holder's Lender Warrants
into a number of shares of Common Stock which, in the aggregate, is less than
such holder's Exchange Cap Allocation, then the difference between such holder's
Exchange Cap Allocation and the number of shares of Common Stock actually issued
to such holder shall be allocated to the respective Exchange Cap Allocations of
the remaining holders of Lender Warrants on a pro rata basis in proportion to
the number of shares of Common Stock underlying the Lender Warrants then held by
each such holder. In the event that the Company is prohibited from issuing any
Warrant Shares for which an Exercise Notice has been received as a result of the
operation of this Section 1(f)(ii) after the Company failed to obtain the Nasdaq
Stockholder Approval (as defined in the Subscription Agreement) on or prior to
the Nasdaq Stockholder Meeting Deadline (as defined in the Subscription
Agreement) pursuant to Section 4.5(b) of the Subscription Agreement, then,
unless the Holder elects to void such exercise, in exchange for cancellation of
the applicable number of Warrant Shares that is subject to such Exercise Notice,
the Holder may require the Company to pay to the Holder within three (3) Trading
Days of the applicable exercise, cash by wire transfer of immediately available
funds, which cash amount for each share of Common Stock that the Company is
unable to deliver pursuant to this Section 1(f)(ii) shall be equal to the
highest trading price of the Common Stock in effect at any time during the
period beginning on the applicable date of the applicable Exercise Notice and
ending on the date the Company makes the payment provided for in this sentence.

 



- 7 -

 

(iv)Insufficient Authorized Shares. If at any time while this Warrant remains
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon exercise of this Warrant at least a number of shares of Common
Stock equal to: (x) prior to the earlier to occur of the Authorized Capital
Increase Approval Date (as defined in the Subscription Agreement) and the
Authorized Capital Increase Stockholder Meeting Deadline (as defined in the
Subscription Agreement), 125% of the number of shares of Common Stock as shall
from time to time be necessary to effect the exercise of all of this Warrant
then outstanding, including after giving effect to Section 2(a) and/or Section
2(c) of this Warrant and (y) on or after the earlier to occur of the Authorized
Capital Increase Approval Date and the Authorized Capital Increase Stockholder
Meeting Deadline, 150% of the number of shares of Common Stock as shall from
time to time be necessary to effect the exercise of all of this Warrant then
outstanding, including after giving effect to Section 2(a) and/or Section 2(c)
of this Warrant (the number of shares of Common Stock required to be reserved
for issuance upon exercise of the Warrants set forth in clause (x) or (y), as
applicable, the "Required Reserve Amount" and the failure to have such
sufficient number of authorized and unreserved shares of Common Stock, an
"Authorized Share Failure"), then the Company shall immediately take all action
necessary to increase the Company's authorized shares of Common Stock to an
amount sufficient to allow the Company to reserve the Required Reserve Amount
for this Warrant then outstanding, including, without limitation, calling a
special meeting of stockholders to authorize additional shares to meet the
Company's obligations under this Section 1(g), in the case of an insufficient
number of authorized shares, obtain shareholder approval of an increase in such
authorized number of shares, and voting the management shares of the Company in
favor of an increase in the authorized shares of the Company to ensure that the
number of authorized shares is sufficient to meet the Required Reserve Amount.
Without limiting the generality of the foregoing sentence, as soon as
practicable after the date of the occurrence of an Authorized Share Failure, but
in no event later than ninety (90) days after the occurrence of such Authorized
Share Failure, the Company shall hold a meeting of its stockholders for the
approval of an increase in the number of authorized shares of Common Stock. In
connection with such meeting, the Company shall provide each stockholder with a
proxy statement and shall use reasonable best efforts to solicit its
stockholders' approval of such increase in authorized shares of Common Stock and
to cause its board of directors to recommend to the stockholders that they
approve such proposal. Notwithstanding the foregoing, if any such time of an
Authorized Share Failure, the Company is able to obtain the written consent of a
majority of the shares of its issued and outstanding Common Stock to approve the
increase in the number of authorized shares of Common Stock, the Company may
satisfy this obligation by obtaining such consent and submitting for filing with
the SEC an Information Statement on Schedule 14C. In the event that upon any
exercise of this Warrant, the Company does not have sufficient authorized shares
to deliver in satisfaction of such exercise, then unless the Holder elects to
void such attempted exercise, in exchange for cancellation of the applicable
number of Warrant Shares that is subject to such Exercise Notice the Holder may
require the Company to pay to the Holder within three (3) Trading Days of the
applicable exercise, cash by wire transfer of immediately available funds, which
cash amount for each share of Common Stock that the Company is unable to deliver
pursuant to this Section 1(g) shall be equal to the highest trading price of the
Common Stock in effect at any time during the period beginning on the applicable
date of the applicable Exercise Notice and ending on the date the Company makes
the payment provided for in this sentence.

 



- 8 -

 

2.       ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise
Price and the number of Warrant Shares shall be adjusted from time to time as
follows:

 

(i)Adjustment Upon Issuance of Shares of Common Stock. If and whenever on or
after the Subscription Date, the Company issues or sells, or in accordance with
this Section 2 is deemed to have issued or sold, any shares of Common Stock
(including the issuance or sale (or deemed issuance or sale) of shares of Common
Stock owned or held by or for the account of the Company, but excluding shares
of Common Stock issued or sold (or deemed to have been issued or sold) by the
Company in connection with any Excluded Securities for a consideration per share
(the "New Issuance Price") less than a price (the "Applicable Price") equal to
the Market Price per share of the Common Stock immediately prior to such
issuance or sale (or deemed issuance or sale) (the foregoing a "Dilutive
Issuance"), then immediately upon such Dilutive Issuance, the number of Warrant
Shares issuable upon exercise of this Warrant immediately prior to any such
Dilutive Issuance shall be increased (but in no event decreased) to a number of
Warrant Shares equal to the product obtained by multiplying the number of
Warrant Shares issuable upon exercise of this Warrant immediately prior to such
Dilutive Issuance by a fraction (which shall in no event be less than one):

 



- 9 -

 

(i) the numerator of which shall be the number of shares of Common Stock Deemed
Outstanding immediately after such Dilutive Issuance; and

 

(ii) the denominator of which shall be the sum of (A) the number of shares of
Common Stock Deemed Outstanding immediately prior to such Dilutive Issuance plus
(B) the aggregate number of shares of Common Stock which the aggregate amount of
consideration, if any, received by the Company upon such Dilutive Issuance would
purchase at the Market Price per share of the Common Stock immediately prior to
such Dilutive Issuance.

 

For purposes of determining the adjusted number of Warrant Shares under this
Section 2(a), the following shall be applicable:

 

(a)Issuance of Options. If the Company in any manner grants or sells any Options
after the Subscription Date, whether or not such Options or the right to convert
or exchange any Convertible Securities issuable upon the exercise of such
Options are immediately exercisable, and the price per share for which Common
Stock is issuable upon the exercise of such Options or upon the conversion or
exchange of Convertible Securities issuable upon the exercise of such Options is
less than the Applicable Price, then the total maximum number of shares of
Common Stock issuable upon the exercise of such Options or upon conversion or
exchange of the total maximum amount of Convertible Securities issuable upon the
exercise of such Options shall be deemed to have been issued as of the date of
granting or sale of such Options, at a price per share equal to the quotient
obtained by dividing (A) the sum (which sum shall constitute the applicable
consideration received for purposes of Section 2(a)) of (w) the total amount, if
any, received or receivable by the Company as consideration for the granting or
sale of all such Options, plus (x) the minimum aggregate amount of additional
consideration payable to the Company upon the exercise of all such Options, plus
(y), in the case of such Options for the purchase of Convertible Securities, the
minimum aggregate amount of additional consideration, if any, payable to the
Company upon the issuance or sale of all such Convertible Securities and the
conversion or exchange of all such Convertible Securities, less (z) any
consideration paid or payable by the Company with respect to such one share of
Common Stock upon the granting or sale of such Option, upon exercise of such
Option and upon conversion exercise or exchange of any Convertible Security
issuable upon exercise of such Option by (B) the total maximum number of shares
of Common Stock issuable upon the exercise of all such Options or upon the
conversion or exchange of all Convertible Securities issuable upon the exercise
of all such Options (without giving effect to any limitation on the exercise,
conversion or exchange of such Options). Except as set forth in Section
2(a)(iii), no further adjustment of the number of Warrant Shares shall be made
upon the actual issuance of such shares of Common Stock or of such Convertible
Securities upon the exercise of such Options or upon the actual issuance of such
shares of Common Stock upon conversion, exercise or exchange of such Convertible
Securities.

 



- 10 -

 

(b)Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities after the Subscription Date, whether or not the
right to convert or exchange any such Convertible Securities is immediately
exercisable, and the price per share for which Common Stock is issuable upon the
conversion or exchange of such Convertible Securities is less than the
Applicable Price, then the total maximum number of shares of Common Stock
issuable upon conversion or exchange of the total maximum amount of such
Convertible Securities shall be deemed to have been issued as of the date of
granting or sale of such Convertible Securities, at a price per share equal to
the quotient obtained by dividing (A) the sum (which sum shall constitute the
applicable consideration received for purposes of Section 2(a)) of (x) the total
amount, if any, received or receivable by the Company as consideration for the
granting or sale of such Convertible Securities, plus (y) the minimum aggregate
amount of additional consideration, if any, payable to the Company upon the
conversion or exchange of all such Convertible Securities, less (z) any
consideration paid or payable by the Company with respect to such one share of
Common Stock upon the issuance or sale of such Convertible Security and upon
conversion, exercise or exchange of such Convertible Security, by (B) the total
maximum number of shares of Common Stock issuable upon the conversion or
exchange of all such Convertible Securities (without giving effect to any
limitation on the exercise, conversion or exchange of such Convertible
Securities). Except as set forth in Section 2(a)(iii), no further adjustment of
the number of Warrant Shares shall be made upon the actual issuance of such
shares of Common Stock upon conversion, exercise or exchange of such Convertible
Securities, and if any such issue or sale of such Convertible Securities is made
upon exercise of any Options for which adjustment of this Warrant has been or is
to be made pursuant to other provisions of this Section 2(a), no further
adjustment of the number of Warrant Shares shall be made by reason of such issue
or sale.

 

(c) Change in Option Price or Rate of Conversion. If the purchase price provided
for in any Options, the additional consideration, if any, payable upon the
issue, conversion, exercise or exchange of any Convertible Securities, or the
rate at which any Convertible Securities are convertible into or exercisable or
exchangeable for shares of Common Stock increases or decreases at any time, the
number of Warrant Shares in effect at the time of such increase or decrease
shall be adjusted to the number of Warrant Shares, which would have been in
effect at such time had such Options or Convertible Securities provided for such
increased or decreased purchase price, additional consideration or increased or
decreased conversion rate, as the case may be, at the time initially granted,
issued or sold. For purposes of this Section 2(a)(iii), if the terms of any
Options or Convertible Securities that were outstanding as of the Subscription
Date are increased or decreased in the manner described in the immediately
preceding sentence, then such Options or Convertible Securities and the shares
of Common Stock deemed issuable upon exercise, conversion or exchange thereof
shall be deemed to have been issued as of the date of such increase or decrease.
No adjustment pursuant to this Section 2(a) shall be made if such adjustment
would result in a decrease in the number of Warrant Shares.

 

(d) Calculation of Consideration Received. In case any Common Stock, Options or
Convertible Securities are issued in connection with the issue or sale of other
securities of the Company, together comprising one integrated transaction, the
amount of consideration therefore shall be deemed to be the Fair Market Value of
such Common Stock, Options or Convertible Securities, as applicable,
attributable to such portion of the aggregate consideration received by the
Company in such transaction. If any shares of Common Stock, Options or
Convertible Securities are issued or sold or deemed to have been issued or sold
for cash, the consideration other than cash received therefor will be deemed to
be the net amount received by the Company therefor. If any shares of Common
Stock, Options or Convertible Securities are issued or sold for a consideration
other than cash, the amount of such consideration received by the Company will
be the fair value of such consideration, except where such consideration
consists of publicly traded securities, in which case the amount of
consideration received by the Company will be the Closing Sale Price of such
publicly traded securities on the date of receipt. If any shares of Common
Stock, Options or Convertible Securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefor will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such shares of Common Stock, Options or Convertible
Securities, as the case may be. The fair value of any consideration other than
cash or publicly traded securities will be determined jointly by the Company and
the Required Holders. If such parties are unable to reach agreement within ten
(10) days after the occurrence of an event requiring valuation (the "Valuation
Event"), the fair value of such consideration will be determined within five (5)
Business Days after the tenth (10th) day following the Valuation Event by an
independent, reputable appraiser jointly selected by the Company and the
Required Holders. The determination of such appraiser shall be final and binding
upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne by the Company.

 



- 11 -

 

(e)Record Date. If the Company takes a record of the holders of shares of Common
Stock for the purpose of entitling them (A) to receive a dividend or other
distribution payable in shares of Common Stock, Options or in Convertible
Securities or (B) to subscribe for or purchase shares of Common Stock, Options
or Convertible Securities, then such record date will be deemed to be the date
of the issue or sale of the shares of Common Stock deemed to have been issued or
sold upon the declaration of such dividend or the making of such other
distribution or the date of the granting of such right of subscription or
purchase, as the case may be.

 

(f) Expired or Terminated Options or Convertible Securities. Upon the expiration
or termination of any unexercised Option (or portion thereof) or any unconverted
or unexchanged Convertible Securities (or portion thereof) (including without
limitation upon the redemption or purchase for consideration of all or any
portion of such Options or Convertible Securities by the Company) for which any
adjustment was made pursuant to this Section 2(a), the number of Warrant Shares
then issuable upon exercise of this Warrant shall forthwith be changed pursuant
to the provisions of this Section 2(a) to the number of Warrant Shares which
would have been in effect at the time of such expiration or termination had such
unexercised Option (or portion thereof) or unconverted or unexchanged
Convertible Securities (or portion thereof), to the extent outstanding
immediately prior to such expiration or termination, never been issued;
provided, however, that any such decrease to the number of Warrant Shares shall
not be greater than the number of Warrant Shares then remaining under this
Warrant.

 

(ii)Adjustment Upon Subdivision or Combination of Shares of Common Stock. If the
Company at any time on or after the Subscription Date subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision will be proportionately
reduced and the number of Warrant Shares will be proportionately increased. If
the Company at any time on or after the Subscription Date combines (by
combination, reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the Exercise
Price in effect immediately prior to such combination will be proportionately
increased and the number of Warrant Shares will be proportionately decreased.
Any adjustment under this Section 2(b) shall become effective at the close of
business on the date the subdivision or combination becomes effective.

 



- 12 -

 

(iii)Reset. If the Term Loan B remains outstanding on the second (2nd)
anniversary of the Issuance Date (the "Reset Date") and the Designee has not
elected to increase the interest rate in respect of the Term Loan B pursuant to
Section 2.04 of the Financing Agreement, then, on the Reset Date the number of
Warrant Shares issuable upon exercise of this Warrant shall increase by a number
of Warrant Shares equal to the product obtained by multiplying (x) 3.0% of the
shares of Common Stock Deemed Outstanding on the Reset Date, and (y) a fraction,
the numerator of which is the amount of the Term Loan B that remains outstanding
as of the Reset Date, and the denominator of which is the aggregate amount of
the Term Loan B drawn under the Term Loan B Commitments (as defined in the
Financing Agreement) (without giving effect to any repayments in respect
thereof) as of the applicable date of determination.

 

(iv)Other Events. If any event occurs of the type contemplated by the provisions
of this Section 2 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features), then the Company's Board of
Directors will make an appropriate adjustment in the Exercise Price and the
number of Warrant Shares, as mutually determined by the Company's Board of
Directors and the Required Holders, so as to protect the rights of the Holder;
provided that no such adjustment pursuant to this Section 2(d) will increase the
Exercise Price or decrease the number of Warrant Shares as otherwise determined
pursuant to this Section 2.

 

3.RIGHTS UPON DISTRIBUTION OF ASSETS. If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to any or all holders of shares of Common Stock, by way of return of capital or
otherwise (including, without limitation, any distribution of cash, stock or
other securities, property, options, evidence of indebtedness or any other
assets by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
"Distribution"), at any time after the issuance of this Warrant, then, in each
such case, the Holder shall be entitled to participate in such Distribution to
the same extent that the Holder would have participated therein if the Holder
had held the number of shares of Common Stock acquirable upon complete exercise
of this Warrant (without regard to any limitations or restrictions on exercise
of this Warrant, including without limitation, the Maximum Percentage)
immediately before the date of which a record is taken for such Distribution,
or, if no such record is taken, the date as of which the record holders of
shares of Common Stock are to be determined for the participation in such
Distribution (provided, however, that to the extent that the Holder's right to
participate in any such Distribution would result in the Holder and the other
Attribution Parties exceeding the Maximum Percentage, then the Holder shall not
be entitled to participate in such Distribution to such extent (and shall not be
entitled to beneficial ownership of such shares of Common Stock as a result of
such Distribution (and beneficial ownership) to such extent) and the portion of
such Distribution shall be held in abeyance for the benefit of the Holder until
such time or times as its right thereto would not result in the Holder and the
other Attribution Parties exceeding the Maximum Percentage, at which time or
times the Holder shall be granted such Distribution (and any Distributions
declared or made on such initial Distribution or on any subsequent Distribution
to be held similarly in abeyance) to the same extent as if there had been no
such limitation).

 



- 13 -

 

4.       PURCHASE RIGHTS; PUT RIGHTS; FUNDAMENTAL TRANSACTIONS.

 

(i)Purchase Rights. In addition to any adjustments pursuant to Section 2 above,
if at any time on or after the Subscription Date the Company grants, issues or
sells any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the "Purchase Rights"), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete exercise of this
Warrant (without regard to any limitations or restrictions on exercise of this
Warrant, including without limitation, the Maximum Percentage) immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the grant,
issuance or sale of such Purchase Rights (provided, however, that to the extent
that the Holder's right to participate in any such Purchase Right would result
in the Holder and the other Attribution Parties exceeding the Maximum
Percentage, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (and shall not be entitled to beneficial ownership
of such shares of Common Stock as a result of such Purchase Right (and
beneficial ownership) to such extent) and such Purchase Right to such extent
shall be held in abeyance for the benefit of the Holder until such time or times
as its right thereto would not result in the Holder and the other Attribution
Parties exceeding the Maximum Percentage, at which time or times the Holder
shall be granted such right (and any Purchase Right granted, issued or sold on
such initial Purchase Right or on any subsequent Purchase Right to be held
similarly in abeyance) to the same extent as if there had been no such
limitation).

 

(ii)Put Rights. Upon the occurrence of any of the following events (each, a "Put
Triggering Event"), (i) a Fundamental Transaction other than one in which
holders of Common Stock receive solely cash (a "Put Fundamental Transaction"),
(ii) the Final Maturity Date (as defined in the Financing Agreement), (iii) a
refinancing in full of all the Loans (as defined in the Financing Agreement)
under the Financing Agreement, (iv) any Event of Default under Section 9.01(a),
Section 9.01(f) or Section 9.01(g) of the Financing Agreement or (v) the
acceleration of the Company's obligations under the Financing Facility, at the
request of the Holder delivered before the ninetieth (90th) day after the
occurrence or consummation of any Put Triggering Event, the Company (or the
Successor Entity) shall purchase this Warrant from the Holder by paying to the
Holder, within five (5) Business Days after such request (or in case of a Put
Fundamental Transaction, on the effective date of such Put Fundamental
Transaction if such date is earlier than the date that is five (5) Business Days
following the request of the Holder), cash by wire transfer of immediately
available funds in an amount equal to the Fair Market Value of the remaining
unexercised portion of this Warrant on the Trading Day immediately preceding the
initial day of the applicable Put Triggering Event.

 



- 14 -

 

(iii)Fundamental Transaction. Upon: (i) the occurrence or consummation of a
Fundamental Transaction in which holders of Common Stock receive solely cash or
(ii) if the Holder indicates in writing it shall not exercise its put right
pursuant to Section 4(b) in connection with a Put Fundamental Transaction, on
the fifth (5th) Business Day after such notice, or, if the Holder does not
notify the Company in writing prior to the ninetieth (90th) day after the
occurrence or consummation of a Put Fundamental Transaction, on the ninetieth
(90th) day after the occurrence or consummation of such Put Fundamental
Transaction, the Company (or the Successor Entity) shall deliver to the Holder,
in case of the foregoing clause (i), such cash, or, in case of the foregoing
clause (ii), such cash and/or such other consideration, in each case, which the
Holder would have been entitled to receive upon the happening of such applicable
Fundamental Transaction had this Warrant been exercised immediately prior to
such applicable Fundamental Transaction (without regard to any limitations on
the exercise of this Warrant) (provided, however, to the extent that the
Holder's right to receive any such shares of publicly traded common stock (or
their equivalent) of the Successor Entity would result in the Holder and its
other Attribution Parties exceeding the Maximum Percentage, if applicable, then
the Holder shall not be entitled to receive such shares to such extent (and
shall not be entitled to beneficial ownership of such shares of publicly traded
common stock (or their equivalent) of the Successor Entity as a result of such
consideration to such extent) and the portion of such shares shall be held in
abeyance for the Holder until such time or times, as its right thereto would not
result in the Holder and its other Attribution Parties exceeding the Maximum
Percentage, at which time or times the Holder shall be delivered such shares to
the extent as if there had been no such limitation). For the avoidance of doubt,
if a Fundamental Transaction does not result in holders of Common Stock
receiving any consideration and the Holder does not elect to exercise its put
right pursuant to Section 4(b), then, this Warrant shall remain outstanding and
the Company and the Successor Entity or Successor Entities, jointly and
severally, shall succeed to, and the Company shall cause any Successor Entity or
Successor Entities to jointly and severally succeed to, and be added to the term
"Company" under this Warrant (so that from and after the date of such
Fundamental Transaction, each and every provision of this Warrant referring to
the "Company" shall refer instead to each of the Company and the Successor
Entity or Successor Entities, jointly and severally), and the Company and the
Successor Entity or Successor Entities, jointly and severally, may exercise
every right and power of the Company prior thereto and shall assume all of the
obligations of the Company prior thereto under this Warrant with the same effect
as if the Company and such Successor Entity or Successor Entities, jointly and
severally, had been named as the Company in this Warrant and, at the election of
the Holder, the Company and the Successor Entity or Successor Entities shall
deliver to the Holder in exchange for this Warrant a security of the Successor
Entity and/or Successor Entities evidenced by a written instrument substantially
similar in form and substance to this Warrant and exercisable for a
corresponding number of shares of capital stock of the Successor Entity and/or
Successor Entities equivalent to the shares of Common Stock acquirable and
receivable upon exercise of this Warrant (without regard to any limitations on
the exercise of this Warrant) prior to such Fundamental Transaction.

 



- 15 -

 

5.NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation or Bylaws, or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all of the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as any of the Lender Warrants are outstanding, take all
action necessary to reserve and keep available out of its authorized and
unissued shares of Common Stock, solely for the purpose of effecting the
exercise of the Lender Warrants, the Required Reserve Amount.

 

6.       WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise
specifically provided herein, the Holder, solely in such Person's capacity as a
holder of this Warrant, shall not be entitled to vote or receive dividends or be
deemed the holder of capital stock of the Company for any purpose, nor shall
anything contained in this Warrant be construed to confer upon the Holder,
solely in such Person's capacity as the Holder of this Warrant, any of the
rights of a stockholder of the Company or any right to vote, give or withhold
consent to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise, prior to the issuance to the Holder of the Warrant Shares which such
Person is then entitled to receive upon the due exercise of this Warrant. In
addition, nothing contained in this Warrant shall be construed as imposing any
liabilities on the Holder to purchase any securities (upon exercise of this
Warrant or otherwise) or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors of the Company.
Notwithstanding this Section 6, the Company shall provide the Holder with copies
of the same notices and other information given to the stockholders of the
Company generally, contemporaneously with the giving thereof to the
stockholders.

 

7.       REISSUANCE OF WARRANTS.

 

(i)Transfer of Warrant. If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Warrant (in accordance with
Section 7(d)), registered as the Holder may request, representing the right to
purchase the number of Warrant Shares being transferred by the Holder and, if
less than the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 7(d)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.

 

Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall execute and deliver to the Holder a new Warrant (in accordance
with Section 7(d)) representing the right to purchase the Warrant Shares then
underlying this Warrant.

 



- 16 -

 

Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 7(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Lender Warrants for fractional
Warrant Shares shall be given.

 

Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 7(a)
or Section 7(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and (iv)
shall have the same rights and conditions as this Warrant.

 

8.       NOTICES. Whenever notice is required to be given under this Warrant,
unless otherwise provided herein, such notice shall be given in accordance with
Section 6.3 of the Subscription Agreement. The Company shall provide the Holder
with prompt written notice of all actions taken pursuant to this Warrant,
including in reasonable detail a description of such action and the reason
therefor. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) immediately upon any adjustment of the
Exercise Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least fifteen (15) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the shares of Common Stock, (B) with respect
to any grants, issuances or sales of any Options, Convertible Securities or
rights to purchase stock, warrants, securities or other property to holders of
shares of Common Stock or (C) for determining rights to vote with respect to any
Fundamental Transaction, dissolution or liquidation; provided in each case that
such information shall be made known to the public prior to or in conjunction
with such notice being provided to the Holder. It is expressly understood and
agreed that the time of exercise specified by the Holder in each Exercise Notice
shall be definitive and may not be disputed or challenged by the Company.

 



- 17 -

 

9.AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant may be amended or waived and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Required Holders.
Any amendment or waiver by the Company and the Required Holders shall be binding
on the Holder of this Warrant and all holders of the Lender Warrants.

 

10.       GOVERNING LAW; JURISDICTION; PROCESS AGENT; JURY TRIAL. This Warrant
shall be governed by and construed and enforced in accordance with, and all
questions concerning the construction, validity, interpretation and performance
of this Warrant shall be governed by, the internal laws of the State of New
York, without giving effect to any choice of law or conflict of law provision or
rule (whether of the State of New York or any other jurisdictions) that would
cause the application of the laws of any jurisdictions other than the State of
New York. The Company hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in The City of New York, Borough of
Manhattan, for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. The Company hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to the Company at the address set forth in Section 6.3 of
the Subscription Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Nothing contained herein shall be deemed or operate to
preclude the Holder from bringing suit or taking other legal action against the
Company in any other jurisdiction to collect on the Company's obligations to the
Holder, to realize on any collateral or any other security for such obligations,
or to enforce a judgment or other court ruling in favor of the Holder. The
Company hereby appoints CT Corporation (the "Process Agent"), with an office on
the Subscription Date at 111 8th Avenue, 13th Floor, New York, New York 10011,
as its agent to receive on its behalf service of the summons and complaint and
any other process which may be served in any action or proceeding described
above.  Such service may be made by mailing or delivering a copy of such process
to the Company, in care of the Process Agent at the address specified above for
the Process Agent, and the Company hereby authorizes and directs the Process
Agent to accept such service on its behalf. The Company covenants and agrees
that, for so long as it shall be bound under this Warrant or any other
Transaction Document, it shall maintain a duly appointed agent for the service
of summons and other legal process in New York, New York, United States of
America, for the purposes of any legal action, suit or proceeding brought by any
party in respect of this Warrant or such other Transaction Document and shall
keep the Holder advised of the identity and location of such agent.  If for any
reason there is no authorized agent for service of process in New York, the
Company irrevocably consents to the service of process out of the said courts by
mailing copies thereof by registered United States air mail postage prepaid to
it at its address specified in Section 6.3 of the Subscription Agreement. 
Nothing in this Section 10 shall affect the right of the Holder to (i) commence
legal proceedings or otherwise sue the Company in the country in which it is
domiciled or in any other court having jurisdiction over the Company or (ii)
serve process upon the Company in any manner authorized by the laws of any such
jurisdiction. THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS WARRANT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 



- 18 -

 

11.       CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly
drafted by the Company and all of the Subscribers and shall not be construed
against any Person as the drafter hereof. The headings of this Warrant are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Warrant.

 

12.       DISPUTE RESOLUTION. In the case of a dispute as to the determination
of the Exercise Price, the arithmetic calculation of the Warrant Shares or the
Fair Market Value of the Warrant, the Company shall submit the disputed
determinations or arithmetic calculations via facsimile or electronic mail
within three (3) Business Days of receipt of the Exercise Notice giving rise to
such dispute, as the case may be, to the Holder. If the Holder and the Company
are unable to agree upon such determination or calculation of the Exercise
Price, the Warrant Shares or the Fair Market Value of the Warrant within three
(3) Business Days of such disputed determination or arithmetic calculation being
submitted to the Holder, then the Company shall, within two (2) Business Days
submit via facsimile or electronic mail (a) the disputed determination of the
Exercise Price or the Fair Market Value of the Warrant, as the case may be, to
an independent, reputable investment bank selected by the Holder and approved by
the Company, such approval not to be unreasonably withheld, conditioned or
delayed or (b) the disputed arithmetic calculation of the Warrant Shares to an
independent, outside accountant, selected by the Holder and approved by the
Company, such approval not to be unreasonably withheld, conditioned or delayed.
The Company shall cause at its expense the investment bank or the accountant, as
the case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than five (5) Business Days from
the time it receives the disputed determinations or calculations. Such
investment bank's or accountant's determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.

 

13.       REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The
remedies provided in this Warrant shall be cumulative and in addition to all
other remedies available under this Warrant and the other Transaction Documents,
at law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the right of the Holder to
pursue actual damages for any failure by the Company to comply with the terms of
this Warrant. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the holder of this Warrant shall
be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

 

14. TRANSFER. This Warrant and the Warrant Shares may be offered for sale, sold,
transferred, pledged or assigned without the consent of the Company, except as
may otherwise be required by Section 3.2(h) of the Subscription Agreement.
Notwithstanding foregoing, this Warrant shall not be permitted to be offered for
sale, sold, transferred, pledged or assigned to a Competitor (as defined in the
Financing Agreement) without the prior written consent of the Company; provided,
that no such consent shall be required if as of the applicable date of
determination there shall have occurred and be continuing any Event of Default
under Section 9.01(a), Section 9.01(c) (solely as a result of any breach of any
financial covenant set forth in Section 7.03), Section 9.01(f) or Section
9.01(g) of the Financing Agreement.

 



- 19 -

 

15. SEVERABILITY. If any provision of this Warrant is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Warrant so long as this Warrant as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

16.DISCLOSURE. At any time after the Holder or an of its Affiliates ceases to be
a Lender under the Financing Agreement, upon receipt or delivery by the Company
of any notice in accordance with the terms of this Warrant, unless the Company
has in good faith determined that the matters relating to such notice do not
constitute material, nonpublic information relating to the Company or its
Subsidiaries, the Company shall contemporaneously with any such receipt or
delivery publicly disclose such material, nonpublic information on a Current
Report on Form 8-K or otherwise. In the event that the Company believes that a
notice contains material, nonpublic information relating to the Company or its
Subsidiaries, the Company so shall indicate to the Holder contemporaneously with
delivery of such notice, and in the absence of any such indication, the Holder
shall be allowed to presume that all matters relating to such notice do not
constitute material, nonpublic information relating to the Company or its
Subsidiaries.

 

17.       CURRENCY; JUDGMENT CURRENCY; PAYMENTS.

 

(i)Currency. All amounts set forth in this Warrant that refer to dollars or $
shall refer to U.S. dollars. All amounts denominated in other currencies shall
be converted in the U.S. dollar equivalent amount in accordance with the
Exchange Rate on the date of calculation.

 

(ii)Judgment Currency.

 

18.(i) If for purposes of obtaining or enforcing judgment against the Company in
any court in any jurisdiction it becomes necessary to convert into any other
currency (such other currency, a "Judgment Currency") an amount due in U.S.
Dollars under this Warrant, the conversion shall be made at the Exchange Rate
prevailing on the Business Day immediately preceding:

 



- 20 -

 

(1)       the date of actual payment of the amount due, in the case of any
proceeding in the courts of New York or in the courts of any other jurisdiction
that will give effect to such conversion being made on such date: or

 

(2)       the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 17(c) being hereinafter referred to
as the "Judgment Conversion Date").

 

19.(ii) If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 17(c)(i)(2) above, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of U.S. Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the applicable judgment order at the Exchange
Rate prevailing on the Judgment Conversion Date.

 

20.(iii) Any amount due from the Company under this section shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Warrant.

 

(i)Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Warrant, such payment shall be made in lawful money of
the United States via wire transfer of immediately available funds by providing
the Company with prior written notice setting out such request and the Holder's
wire transfer instructions; provided that the Holder may elect to receive a
payment of cash by a check drawn on the account of the Company and sent via
overnight courier service to such Person at such address as previously provided
to the Company in writing (which address, in the case of each of the Buyers,
shall initially be as set forth on the Schedule of Subscribers attached to the
Subscription Agreement). Whenever any amount expressed to be due by the terms of
this Warrant is due on any day which is not a Trading Day, the same shall
instead be due on the next succeeding day which is a Trading Day.

 

21.CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

 

(i)"Affiliate" shall have the meaning ascribed to such term in Rule 405 of the
Securities Act.

 

(ii)"Approved Stock Plan" means any employee benefit plan which has been
approved by the Board of Directors of the Company, pursuant to which the
Company's securities may be issued to any employee, officer or director for
services provided to the Company.

 

(iii)"Attribution Parties" means, collectively, the following Persons and
entities: (i) any investment vehicle, including, any funds, feeder funds or
managed accounts, currently, or from time to time after the Issuance Date,
directly or indirectly managed or advised by the Holder's investment manager or
any of its Affiliates or principals, (ii) any direct or indirect Affiliates of
the Holder or any of the foregoing, (iii) any Person acting or who could be
deemed to be acting as a Group together with the Holder or any of the foregoing
and (iv) any other Persons whose beneficial ownership of the Common Stock would
or could be aggregated with the Holder's and the other Attribution Parties for
purposes of Section 13(d) of the 1934 Act. For clarity, the purpose of the
foregoing is to subject collectively the Holder and all other Attribution
Parties to the Maximum Percentage.

 



- 21 -

 

"Bloomberg" means Bloomberg Financial Markets.

 

"Business Day" means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

"Closing Bid Price" and "Closing Sale Price" means, for any security as of any
date, the last closing bid price and last closing trade price, respectively, for
such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate on an extended hours basis and does not
designate the closing bid price or the closing trade price, as the case may be,
then the last bid price or the last trade price, respectively, of such security
prior to 4:00:00 p.m., New York time, as reported by Bloomberg, or, if the
Principal Market is not the principal securities exchange or trading market for
such security, the last closing bid price or last trade price, respectively, of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing do
not apply, the last closing bid price or last trade price, respectively, of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no closing bid price or last
trade price, respectively, is reported for such security by Bloomberg, the
average of the bid prices, or the ask prices, respectively, of any market makers
for such security as reported in the OTC Link or "pink sheets" by OTC Markets
Group Inc. (formerly Pink OTC Markets Inc.). If the Closing Bid Price or the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Bid Price or the Closing Sale Price, as
the case may be, of such security on such date shall be the fair market value as
mutually determined by the Company and the Holder. If the Company and the Holder
are unable to agree upon the fair market value of such security, then such
dispute shall be resolved pursuant to Section 12. All such determinations to be
appropriately adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.

 

"Common Stock" means (i) the Company's shares of Common Stock, par value $0.01
per share, and (ii) any capital stock into which such Common Stock shall have
been changed or any capital stock resulting from a reclassification,
reorganization or recapitalization of such Common Stock.

 

"Common Stock Deemed Outstanding" means, at any given time, the number of shares
of Common Stock actually outstanding at such time, plus the number of shares of
Common Stock deemed to be outstanding pursuant to Sections 2(a)(i) and 2(a)(ii)
hereof regardless of whether the Options or Convertible Securities are actually
exercisable at such time, but excluding (i) any shares of Common Stock owned or
held by or for the account of the Company or issuable upon exercise of the
Lender Warrants, (ii) any shares of Common Stock issued or issuable in
connection with any Approved Stock Plan and (iii) any shares of Common Stock
issued or issuable to the extent all the proceeds of the issuance or deemed
issuance of such Common Stock, net solely of any reasonable underwriting and
legal fees and expenses directly related to such issuance or deemed issuance
(such fees and expenses, the "Direct Costs"), is used to pay down or pay off the
Term Loan B; provided, that if the Company raises proceeds in an issuance or
deemed issuance that exceed the amounts outstanding under the Term Loan B (such
excess proceeds, the "Excess Proceeds"), such Common Stock issued or deemed
issued shall only be considered "Excluded Securities" hereunder if the
applicable Direct Costs shall first be deducted from such Excess Proceeds.

 



- 22 -

 

"Convertible Securities" means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock, including, without limitation, restricted stock units.

 

"Designee" means TCW Asset Management Company LLC.

 

"Eligible Market" means the Principal Market, the NYSE American, The Nasdaq
Global Select Market, The Nasdaq Capital Market or The New York Stock Exchange,
Inc.

 

"Event of Default" shall have the meaning ascribed to such term in the Financing
Agreement.

 

"Exchange Rate" means, in relation to any amount of currency to be converted
into U.S. dollars pursuant to this Warrant, the U.S. dollar exchange rate as
published in the Wall Street Journal on the relevant date of calculation (it
being understood and agreed that where an amount is calculated with reference
to, or over, a period of time, the date of calculation shall be the final date
of such period of time).

 

"Excluded Securities" means any Common Stock issued or issuable: (i) in
connection with any Approved Stock Plan, (ii) upon the exercise of the Lender
Warrants; provided, that the Lender Warrants are not amended, modified or
changed on or after the Subscription Date, provided, further, that any Common
Stock issued or issuable upon exercise of any Lender Warrants amended, modified
or changed on or after the Subscription Date may nevertheless be deemed
"Excluded Securities" with respect to this Warrant (but not with respect to the
other Lender Warrants) with the prior written consent of the Holder, (iii) upon
exercise of any Options or Convertible Securities which are outstanding on the
day immediately preceding the Subscription Date; provided, that the terms of
such Options or Convertible Securities are not amended, modified or changed on
or after the Subscription Date; provided, further, that any Common Stock issued
or issuable upon exercise of any Options or Convertible Securities which are
outstanding on the day immediately preceding the Subscription Date, but which
are amended, modified or changed on or after the Subscription Date may
nevertheless be deemed "Excluded Securities" with respect to this Warrant (but
not with respect to the other Lender Warrants) with the prior written consent of
the Holder (iv) to the extent all the proceeds of the issuance or deemed
issuance of such Common Stock, net solely of any Direct Costs directly related
to such issuance or deemed issuance, is used to pay down or pay off the Term
Loan B; provided, that if the Company raises proceeds in an issuance or deemed
issuance Excess Proceeds, such Common Stock issued or deemed issued shall only
be considered "Excluded Securities" hereunder if the applicable Direct Costs
shall first be deducted from such Excess Proceeds.

 



- 23 -

 

"Expiration Date" means the date eighty-four (84) months after the Issuance Date
or, if such date falls on a day other than a Business Day or on which trading
does not take place on the Principal Market (a "Holiday"), the next day that is
not a Holiday.

 

"Fair Market Value" of a security shall be the fair market value of such
security as determined jointly by the Company and the Holder; provided, that if
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 12.

 

(iv)"Financing Agreement" means that certain Financing Agreement of even date
herewith by and among the Company, certain other loan parties thereto, the
lenders from time to time party thereto, the Designee, as administrative agent
for lenders thereunder, and as the collateral agent for the lenders thereunder,
as amended, amended and restated, supplemented or otherwise modified from time
to time.

 

(v)"Fundamental Transaction" means (A) that the Company shall, directly or
indirectly, including through Subsidiaries, Affiliates or otherwise, in one or
more related transactions, (i) consolidate or merge with or into (whether or not
the Company is the surviving corporation) another Subject Entity, or (ii) sell,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company or any of its "significant subsidiaries" (as
defined in Rule 1-02 of Regulation S-X) to one or more Subject Entities, or
(iii) make, or allow one or more Subject Entities to make, or allow the Company
to be subject to or have its Common Stock be subject to or party to one or more
Subject Entities making, a purchase, tender or exchange offer that is accepted
by the holders of at least either (x) 50% of the outstanding shares of Common
Stock, (y) 50% of the outstanding shares of Common Stock calculated as if any
shares of Common Stock held by all Subject Entities making or party to, or
Affiliated with any Subject Entities making or party to, such purchase, tender
or exchange offer were not outstanding; or (z) such number of shares of Common
Stock such that all Subject Entities making or party to, or Affiliated with any
Subject Entity making or party to, such purchase, tender or exchange offer,
become collectively the beneficial owners (as defined in Rule 13d-3 under the
1934 Act) of at least 50% of the outstanding shares of Common Stock, or (iv)
consummate a stock purchase agreement or other business combination (including,
without limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with one or more Subject Entities whereby such Subject Entities,
individually or in the aggregate, acquire, either (x) at least 50% of the
outstanding shares of Common Stock, (y) at least 50% of the outstanding shares
of Common Stock calculated as if any shares of Common Stock held by all the
Subject Entities making or party to, or Affiliated with any Subject Entity
making or party to, such stock purchase agreement or other business combination
were not outstanding; or (z) such number of shares of Common Stock such that the
Subject Entities become collectively the beneficial owners (as defined in Rule
13d-3 under the 1934 Act) of at least 50% of the outstanding shares of Common
Stock, or (B) that the Company shall, directly or indirectly, including through
Subsidiaries, Affiliates or otherwise, in one or more related transactions,
allow any Subject Entity individually or the Subject Entities in the aggregate
to be or become the "beneficial owner" (as defined in Rule 13d-3 under the 1934
Act), directly or indirectly, whether through acquisition, purchase, assignment,
conveyance, tender, tender offer, exchange, reduction in outstanding shares of
Common Stock, merger, consolidation, business combination, reorganization,
recapitalization, spin-off, scheme of arrangement, reorganization,
recapitalization or reclassification or otherwise in any manner whatsoever, of
either (x) at least 50% of the aggregate ordinary voting power represented by
issued and outstanding Common Stock, (y) at least 50% of the aggregate ordinary
voting power represented by issued and outstanding Common Stock not held by all
such Subject Entities as of the Subscription Date calculated as if any shares of
Common Stock held by all such Subject Entities were not outstanding, or (z) a
percentage of the aggregate ordinary voting power represented by issued and
outstanding shares of Common Stock or other equity securities of the Company
sufficient to allow such Subject Entities to effect a statutory short form
merger or other transaction requiring other stockholders of the Company to
surrender their shares of Common Stock without approval of the stockholders of
the Company, or (C) directly or indirectly, including through subsidiaries,
Affiliates or otherwise, in one or more related transactions, the issuance of or
the entering into any other instrument or transaction structured in a manner to
circumvent, or that circumvents, the intent of this definition in which case
this definition shall be construed and implemented in a manner otherwise than in
strict conformity with the terms of this definition to the extent necessary to
correct this definition or any portion of this definition which may be defective
or inconsistent with the intended treatment of such instrument or transaction.

 



- 24 -

 

(vi)"Group" means a "group" as that term is used in Section 13(d) of the 1934
Act and as defined in Rule 13d-5 thereunder.

 

(vii)"Market Price" means the arithmetic average of the Weighted Average Prices
of the Common Stock during the ten (10) Trading Days immediately prior to the
applicable date of determination.

 

"Options" means any rights, warrants or options to subscribe for or purchase (i)
shares of Common Stock or (ii) Convertible Securities.

 

(viii)"Parent Entity" of a Person means an entity that, directly or indirectly,
controls the applicable Person, including such entity whose common capital or
equivalent equity security is quoted or listed on an Eligible Market (or, if so
elected by the Required Holders, any other market, exchange or quotation
system), or, if there is more than one such Person or such entity, the Person or
such entity designated by the Required Holders or in the absence of such
designation, such Person or entity with the largest public market capitalization
as of the date of consummation of the Fundamental Transaction.

 

"Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

"Principal Market" means The Nasdaq Global Market.

 

"Registration Rights Agreement" means that certain Registration Rights Agreement
dated as of the Subscription Date by and among the Company and the Subscriber.

 



- 25 -

 

"Required Holders" means the holders of the Lender Warrants representing at
least a majority of the shares of Common Stock underlying the Lender Warrants
then outstanding and shall include the Designee as long as the Designee or any
of its Affiliates holds any Lender Warrants.

 

(ix)"Securities Act" means the Securities Act of 1933, as amended.

 

"Standard Settlement Period" means the standard settlement period, expressed in
a number of Trading Days, on the principal securities exchange or securities
market on which the Common Stock is then traded as in effect on the date of
delivery of the applicable Exercise Notice.

 

(x)"Subject Entity" means any Person, Persons or Group or any Affiliate or
associate of any such Person, Persons or Group.

 

(xi)"Subsidiary" has the meaning ascribed to such term in the Financing
Agreement.

 

(xii)"Successor Entity" means one or more Person or Persons (or, if so elected
by the Required Holders, the Company or Parent Entity) formed by, resulting from
or surviving any Fundamental Transaction, or one or more Person or Persons (or,
if so elected by the Required Holders, the Company or the Parent Entity) with
which such Fundamental Transaction shall have been entered into.

 

(xiii)"Term Loan B" has the meaning ascribed to such term in the Financing
Agreement.

 

(xiv)"Trading Day" means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock on such day, then on the principal securities
exchange or securities market on which the Common Stock is then traded; provided
that "Trading Day" shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York time).

 



- 26 -

 

"Weighted Average Price" means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York time (or such other time as the Principal Market
publicly announces is the official close of trading), as reported by Bloomberg
through its "Volume at Price" function or, if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30:01 a.m., New York time (or such other time as such market
publicly announces is the official open of trading), and ending at 4:00:00 p.m.,
New York time (or such other time as such market publicly announces is the
official close of trading), as reported by Bloomberg, or, if no dollar
volume-weighted average price is reported for such security by Bloomberg for
such hours, the average of the highest Closing Bid Price and the lowest closing
ask price of any of the market makers for such security as reported in the OTC
Link or "pink sheets" by OTC Markets Group Inc. (formerly Pink OTC Markets
Inc.). If the Weighted Average Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Weighted Average Price of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 12 with the term "Weighted Average Price" being substituted
for the term "Exercise Price." All such determinations shall be appropriately
adjusted for any stock dividend, stock split, stock combination,
reclassification or other similar transaction during the applicable calculation
period.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 



- 27 -

 

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

 

SMTC CORPORATION

 

 

By:___________________________

Name:       

Title:       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

EXHIBIT A

 

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

 

SMTC CORPORATION

The undersigned holder hereby exercises the right to purchase _________________
of the shares of Common Stock ("Warrant Shares") of SMTC Corporation., a
Delaware corporation (the "Company"), evidenced by the attached Warrant to
Purchase Common Stock (the "Warrant"). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

 

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

 

____________ a "Cash Exercise" with respect to _________________ Warrant Shares;
and/or

 

____________ a "Cashless Exercise" with respect to _______________ Warrant
Shares, resulting in a delivery obligation of the Company to the Holder of
__________ shares of Common Stock representing the applicable Net Number.

 

2. Payment of Exercise Price. In the event that the holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$___________________ to the Company in accordance with the terms of the Warrant.

 

3. Delivery of Warrant Shares. The Company shall deliver to the holder
__________ Warrant Shares in accordance with the terms of the Warrant.

 

Date: _______________ __, ______

 

____________________________

Name of Registered Holder

 

 

By: ___________________________

Name:

Title:

 

 

 

 

 

 





 

ACKNOWLEDGMENT

 

 

The Company hereby acknowledges this Exercise Notice and hereby directs
Computershare Inc. to issue the above indicated number of shares of Common Stock
in accordance with the terms of the Warrant.

 

SMTC CORPORATION

 

 

 

By:________________________________

Name:

Title:

 

 

 

 

 

 

 

 

 

 

2





 

EXHIBIT B

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of __________, 2018,
by and among SMTC Corporation, a Delaware corporation, with headquarters located
at _________________________ (the "Company"), and the investors listed on the
Schedule of Subscribers attached hereto (each, a "Subscriber" and collectively,
the "Subscribers").

 

WHEREAS:

 

A.       In connection with the Subscription Agreement by and among the parties
hereto of even date herewith (the "Subscription Agreement") and the Financing
Agreement (as hereinafter defined), the Company has agreed, upon the terms and
subject to the conditions of the Subscription Agreement, to issue to each
Subscriber warrants (the "Warrants") which will be exercisable to purchase
shares of the Company's common stock, par value $0.01 per share (the "Common
Stock") (as exercised, collectively, the "Warrant Shares") in accordance with
the terms of the Warrants.

 

B.       In accordance with the terms of the Subscription Agreement, the Company
has agreed to provide certain registration rights under the Securities Act of
1933, as amended, and the rules and regulations thereunder, or any similar
successor statute (collectively, the "1933 Act"), and applicable state
securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Subscribers hereby agree as follows:

 

1.       Definitions.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Subscription Agreement. As used in this
Agreement, the following terms shall have the following meanings:

 

(a)       "Additional Effective Date" means the date an Additional Registration
Statement is declared effective by the SEC.

 

(b)       "Additional Effectiveness Deadline" means the date which is the
earlier of (x) the ninetieth (90th) calendar day after the earlier of the
Additional Filing Date and the Additional Filing Deadline and (y) the fifth
(5th) Business Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that such Additional Registration Statement
will not be reviewed or will not be subject to further review; provided,
however, that if the Additional Effectiveness Deadline falls on a Saturday,
Sunday or other day that the SEC is closed for business, the Additional
Effectiveness Deadline shall be extended to the next Business Day on which the
SEC is open for business.

 





 

(c)       "Additional Filing Date" means the date on which an Additional
Registration Statement is filed with the SEC.

 

(d)       "Additional Filing Deadline" means if Cutback Shares are required to
be included in any Additional Registration Statement, the later of (i) the date
sixty (60) days after the date substantially all of the Registrable Securities
registered under the immediately preceding Registration Statement are sold and
(ii) the date six (6) months from the Initial Effective Date, the Replacement
Effective Date, the Subsequent Effective Date or the most recent Additional
Effective Date, as applicable.

 

(e)       "Additional Registrable Securities" means, (i) any Cutback Shares not
previously included on a Registration Statement and (ii) any capital stock of
the Company issued or issuable with respect to the Warrants, the Warrant Shares,
or the Cutback Shares, as applicable, as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise, without
regard to any limitations on the exercise of the Warrants.

 

(f)       "Additional Registration Statement" means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
resale of any Additional Registrable Securities.

 

(g)       "Additional Required Registration Amount" means any Cutback Shares not
previously included on a Registration Statement, all subject to adjustment as
provided in Section 2(h), without regard to any limitations on the exercise of
the Warrants.

 

(h)       "Business Day" means any day other than Saturday, Sunday or any other
day on which commercial banks in the City of New York are authorized or required
by law to remain closed.

 

(i)       "Closing Date" shall have the meaning set forth in the Subscription
Agreement.

 

(j)       "Cutback Shares" means any of the Initial Required Registration
Amount, the Replacement Required Registration Amount, the Subsequent Required
Registration Amount or the Additional Required Registration Amount of
Registrable Securities not included in all Registration Statements previously
declared effective hereunder as a result of a limitation on the maximum number
of shares of Common Stock of the Company permitted to be registered by the staff
of the SEC pursuant to Rule 415. For the purpose of determining the Cutback
Shares, in order to determine any applicable Required Registration Amount,
unless an Investor gives written notice to the Company to the contrary with
respect to the allocation of its Cutback Shares, first, the Other Shares (as
defined in Section 2(j)) shall be excluded on a pro rata basis among the holders
of such Other Shares until all of the Other Shares have been excluded, second,
the Company Shares (as defined in Section 2(j)) shall be excluded until all of
the Company Shares have been excluded, and third, the Warrant Shares shall be
excluded on a pro rata basis among the Investors until all of the Warrant Shares
have been excluded.

 

(k)       "Designee" means TCW Asset Management Company LLC.

 



2

 

(l)       "effective" and "effectiveness" refer to a Registration Statement that
has been declared effective by the SEC and is available for the resale of the
Registrable Securities required to be covered thereby.

 

(m)       "Effective Date" means the Initial Effective Date, the Replacement
Effective Date, the Subsequent Effective Date and the Additional Effective Date,
as applicable.

 

(n)       "Effectiveness Deadline" means the Initial Effectiveness Deadline, the
Replacement Effectiveness Deadline, the Subsequent Effectiveness Deadline and
the Additional Effectiveness Deadline, as applicable.

 

(o)       "Eligible Market" means the Principal Market, The New York Stock
Exchange, Inc., The Nasdaq Global Select Market, The Nasdaq Capital Market or
the NYSE American.

 

(p)       "Filing Deadline" means the Initial Filing Deadline, the Replacement
Filing Deadline, the Subsequent Filing Deadline and the Additional Filing
Deadline, as applicable.

 

(q)       "Financing Agreement" means that certain Financing Agreement of even
date herewith by and among the Company, certain other loan parties thereto, the
lenders from time to time party thereto, TCW Asset Management Company LLC, as
administrative agent for lenders thereunder, and as collateral agent for the
lenders thereunder, as amended, amended and restated, supplemented or otherwise
modified from time to time.

 

(r)       "Initial Effective Date" means the date that the Initial Registration
Statement has been declared effective by the SEC.

 

(s)       "Initial Effectiveness Deadline" means the date which is the earlier
of (x) the ninetieth (90th) calendar day after the earlier of the Initial Filing
Date and the Initial Filing Deadline and (y) the fifth (5th) Business Day after
the date the Company is notified (orally or in writing, whichever is earlier) by
the SEC that such Initial Registration Statement will not be reviewed or will
not be subject to further review; provided, however, that if the Initial
Effectiveness Deadline falls on a Saturday, Sunday or other day that the SEC is
closed for business, the Initial Effectiveness Deadline shall be extended to the
next Business Day on which the SEC is open for business.

 

(t)       "Initial Filing Date" means the date on which the Initial Registration
Statement is filed with the SEC.

 

(u)       "Initial Filing Deadline" means the date which is sixty (60) calendar
days after the Closing Date.

 

(v)       "Initial Registration Statement" means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
resale of the Initial/Replacement Registrable Securities.

 



3

 

(w)       "Initial/Replacement Registrable Securities" means (i) the Warrant
Shares issued or issuable upon exercise of the Warrants and (ii) any capital
stock of the Company issued or issuable with respect to the Warrant Shares or
the Warrants as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise, in each case without regard to any
limitations on the exercise of the Warrants.

 

(x)       "Initial Required Registration Amount" means 125% the maximum number
of Warrant Shares issued and issuable pursuant to the Warrants, calculated as of
the Trading Day immediately preceding the applicable date of determination and
all subject to adjustment as provided in Section 2(h), without regard to any
limitations on the exercise of the Warrants.

 

(y)       "Investor" means a Subscriber or any transferee or assignee thereof to
whom a Subscriber assigns its rights under this Agreement and who agrees to
become bound by the provisions of this Agreement in accordance with Section 9
and any transferee or assignee thereof to whom a transferee or assignee assigns
its rights under this Agreement and who agrees to become bound by the provisions
of this Agreement in accordance with Section 9.

 

(z)       "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

 

(aa) "Principal Market" means The Nasdaq Global Market.

 

(bb) "register," "registered," and "registration" refer to a registration
effected by preparing and filing one or more Registration Statements (as defined
below) in compliance with the 1933 Act and pursuant to Rule 415, and the
declaration or ordering of effectiveness of such Registration Statement(s) by
the SEC.

 

(cc) "Registrable Securities" means the Initial/Replacement Registrable
Securities, the Subsequent Registrable Securities and the Additional Registrable
Securities.

 

(dd) "Registration Statement" means the Initial Registration Statement, the
Replacement Registration Statement, the Subsequent Registration Statement and
the Additional Registration Statement, as applicable.

 

(ee) "Replacement Effective Date" means the date that the Replacement
Registration Statement has been declared effective by the SEC.

 

(ff) "Replacement Effectiveness Deadline" means the date which is the earlier of
(x) the ninetieth (90th) calendar days after the earlier of the Replacement
Filing Date and the Replacement Filing Deadline and (y) the fifth (5th) Business
Day after the date the Company is notified (orally or in writing, whichever is
earlier) by the SEC that such Replacement Registration Statement will not be
reviewed or will not be subject to further review; provided, however, that if
the Replacement Effectiveness Deadline falls on a Saturday, Sunday or other day
that the SEC is closed for business, the Replacement Effectiveness Deadline
shall be extended to the next Business Day on which the SEC is open for
business.

 



4

 

(gg) "Replacement Filing Date" means the date on which the Replacement
Registration Statement is filed with the SEC.

 

(hh) "Replacement Filing Deadline" means the date which is sixty (60) calendar
days after earlier of the Authorized Capital Increase Approval Date (as defined
in the Subscription Agreement) and the Authorized Capital Increase Stockholder
Meeting Deadline (as defined in the Subscription Agreement).

 

(ii)       "Replacement Registration Statement" means a registration statement
or registration statements of the Company filed under the 1933 Act covering the
resale of the Initial/Replacement Registrable Securities.

 

(jj) "Replacement Required Registration Amount" means 150% the maximum number of
Warrant Shares issued and issuable pursuant to the Warrants, calculated as of
the Trading Day immediately preceding the applicable date of determination and
all subject to adjustment as provided in Section 2(h), without regard to any
limitations on the exercise of the Warrants.

 

(kk) "Required Holders" means the holders of at least a majority of the
Registrable Securities and shall include the Designee so long as the Designee or
any of its Affiliates holds any Registrable Securities.

 

(ll) "Required Registration Amount" means either the Initial Required
Registration Amount, the Replacement Required Registration Amount, the
Subsequent Required Registration Amount or the Additional Required Registration
Amount(s), as applicable.

 

(mm) "Rule 415" means Rule 415 promulgated under the 1933 Act or any successor
rule providing for offering securities on a continuous or delayed basis.

 

(nn) "SEC" means the United States Securities and Exchange Commission.

(oo)       "Subsequent Effective Date" means the date that the Subsequent
Registration Statement has been declared effective by the SEC.

 

(pp) "Subsequent Effectiveness Deadline" means the date which is the earlier of
(x) the ninetieth (90th) calendar day after the earlier of the Subsequent Filing
Date and the Subsequent Filing Deadline and (y) the fifth (5th) Business Day
after the date the Company is notified (orally or in writing, whichever is
earlier) by the SEC that such Subsequent Registration Statement will not be
reviewed or will not be subject to further review; provided, however, that if
the Subsequent Effectiveness Deadline falls on a Saturday, Sunday or other day
that the SEC is closed for business, the Subsequent Effectiveness Deadline shall
be extended to the next Business Day on which the SEC is open for business.

 



5

 

(qq) "Subsequent Filing Date" means the date on which the Subsequent
Registration Statement is filed with the SEC.

 

(rr) "Subsequent Filing Deadline" means the date which is sixty (60) calendar
days immediately following the second (2nd) anniversary of the Closing Date.

 

(ss) "Subsequent Registrable Securities" means (i) the Warrant Shares issued or
issuable upon exercise of the Warrants to the extent such Warrant Shares were
not included in the Initial Registration Statement or, after the Replacement
Registration Statement is filed with the SEC, in the Replacement Registration
Statement, in each case, previously declared effective hereunder, including,
without limitation the additional Warrant Shares that become issuable upon
exercise of the Warrant pursuant to Section 2(d) thereof and (ii) any capital
stock of the Company issued or issuable with respect to the Warrant Shares or
the Warrants as a result of any stock split, stock dividend, recapitalization,
exchange or similar event or otherwise, in each case, without regard to any
limitations on the exercise of the Warrants.

 

(tt) "Subsequent Registration Statement" means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
resale of the Subsequent Registrable Securities.

 

(uu) "Subsequent Required Registration Amount" means 150% of the additional
Warrant Shares that become issuable upon exercise of the Warrants pursuant to
Section 2(d) of the Warrants, calculated as of the Trading Day immediately
preceding the applicable date of determination and all subject to adjustment as
provided in Section 2(h), without regard to any limitations on the exercise of
the Warrants.

 

(vv) "Trading Day" means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock on such day, then on the principal securities
exchange or securities market on which the Common Stock is then traded; provided
that "Trading Day" shall not include any day on which the Common Stock is
scheduled to trade on such exchange or market for less than 4.5 hours or any day
that the Common Stock is suspended from trading during the final hour of trading
on such exchange or market (or if such exchange or market does not designate in
advance the closing time of trading on such exchange or market, then during the
hour ending at 4:00:00 p.m., New York time).

2.       Registration.

 

(a)       Initial Mandatory Registration. The Company shall prepare, and, as
soon as practicable but in no event later than the Initial Filing Deadline, file
with the SEC the Initial Registration Statement on Form S-3 covering the resale
of all of the Initial/Replacement Registrable Securities. In the event that Form
S-3 is unavailable for such a registration, the Company shall use such other
form as is available for such a registration on another appropriate form
reasonably acceptable to the Required Holders, subject to the provisions of
Section 2(g). The Initial Registration Statement prepared pursuant hereto shall
register for resale at least the number of shares of Common Stock equal to the
Initial Required Registration Amount determined as of the date the Initial
Registration Statement is initially filed with the SEC, subject to adjustment as
provided in Section 2(h). The Initial Registration Statement shall contain
(except if otherwise directed by the Required Holders) the "Plan of
Distribution" and "Selling Stockholders" sections in substantially the form
attached hereto as Exhibit B. The Company shall use its reasonable best efforts
to have the Initial Registration Statement declared effective by the SEC as soon
as practicable, but in no event later than the Initial Effectiveness Deadline.
By 9:30 a.m. New York time on the Business Day following the Initial Effective
Date, the Company shall file with the SEC in accordance with Rule 424 under the
1933 Act the final prospectus to be used in connection with sales pursuant to
such Initial Registration Statement.

 



6

 

(b)       Replacement Mandatory Registration. The Company shall prepare, and, as
soon as practicable but in no event later than the Replacement Filing Deadline,
file with the SEC the Replacement Registration Statement on Form S-3 covering
the resale of all of the Initial/Replacement Registrable Securities. In the
event that Form S-3 is unavailable for such a registration, the Company shall
use such other form as is available for such a registration on another
appropriate form reasonably acceptable to the Required Holders, subject to the
provisions of Section 2(g). The Replacement Registration Statement prepared
pursuant hereto shall register for resale at least the number of shares of
Common Stock equal to the Replacement Required Registration Amount determined as
of the date the Replacement Registration Statement is initially filed with the
SEC, subject to adjustment as provided in Section 2(h). The Replacement
Registration Statement shall contain (except if otherwise directed by the
Required Holders) the "Plan of Distribution" and "Selling Stockholders" sections
in substantially the form attached hereto as Exhibit B. The Company shall use
its reasonable best efforts to have the Replacement Registration Statement
declared effective by the SEC as soon as practicable, but in no event later than
the Replacement Effectiveness Deadline. By 9:30 a.m. New York time on the
Business Day following the Replacement Effective Date, the Company shall file
with the SEC in accordance with Rule 424 under the 1933 Act the final prospectus
to be used in connection with sales pursuant to such Replacement Registration
Statement. The Company shall maintain the effectiveness of the Initial
Registration Statement then in effect until such time as the Replacement
Registration Statement covering the resale of the Replacement Required
Registration Amount of Initial/Replacement Registrable Securities has been
declared effective by the SEC. The Company may withdraw the Initial Registration
Statement covering the resale of the Initial Required Registration Amount of
Initial/Replacement Registrable Securities as soon as the Replacement Required
Registration Amount of Initial/Replacement Registrable Securities has been
declared effective by the SEC.

 

(c)       Subsequent Mandatory Registration. The Company shall prepare, and, as
soon as practicable but in no event later than the Subsequent Filing Deadline,
file with the SEC the Subsequent Registration Statement on Form S-3 covering the
resale of all of the Subsequent Registrable Securities. In the event that Form
S-3 is unavailable for such a registration, the Company shall use such other
form as is available for such a registration on another appropriate form
reasonably acceptable to the Required Holders, subject to the provisions of
Section 2(g). The Subsequent Registration Statement prepared pursuant hereto
shall register for resale at least the number of shares of Common Stock equal to
the Subsequent Required Registration Amount determined as of the date the
Subsequent Registration Statement is initially filed with the SEC, subject to
adjustment as provided in Section 2(h). The Subsequent Registration Statement
shall contain (except if otherwise directed by the Required Holders) the "Plan
of Distribution" and "Selling Stockholders" sections in substantially the form
attached hereto as Exhibit B. The Company shall use its reasonable best efforts
to have the Subsequent Registration Statement declared effective by the SEC as
soon as practicable, but in no event later than the Subsequent Effectiveness
Deadline. By 9:30 a.m. New York time on the Business Day following the
Subsequent Effective Date, the Company shall file with the SEC in accordance
with Rule 424 under the 1933 Act the final prospectus to be used in connection
with sales pursuant to such Subsequent Registration Statement.

 



7

 

(d)       Additional Mandatory Registrations. The Company shall prepare, and, as
soon as practicable but in no event later than the Additional Filing Deadline,
file with the SEC an Additional Registration Statement on Form S-3 covering the
resale of all of the Additional Registrable Securities not previously registered
on an Additional Registration Statement hereunder. To the extent the staff of
the SEC does not permit the Additional Required Registration Amount to be
registered on an Additional Registration Statement, the Company shall file
Additional Registration Statements successively trying to register on each such
Additional Registration Statement the maximum number of remaining Additional
Registrable Securities until the Additional Required Registration Amount has
been registered with the SEC. In the event that Form S-3 is unavailable for such
a registration, the Company shall use such other form as is available for such a
registration on another appropriate form reasonably acceptable to the Required
Holders, subject to the provisions of Section 2(g). Each Additional Registration
Statement prepared pursuant hereto shall register for resale at least that
number of shares of Common Stock equal to the Additional Required Registration
Amount determined as of the date such Additional Registration Statement is
initially filed with the SEC, subject to adjustment as provided in Section 2(h).
Each Additional Registration Statement shall contain (except if otherwise
directed by the Required Holders) the "Plan of Distribution" and "Selling
Stockholders" sections in substantially the form attached hereto as Exhibit B.
The Company shall use its reasonable best efforts to have each Additional
Registration Statement declared effective by the SEC as soon as practicable, but
in no event later than the Additional Effectiveness Deadline. By 9:30 a.m. New
York time on the Business Day following the Additional Effective Date, the
Company shall file with the SEC in accordance with Rule 424 under the 1933 Act
the final prospectus to be used in connection with sales pursuant to such
Additional Registration Statement.

 

(e)       Allocation of Registrable Securities. The initial number of
Registrable Securities included in any Registration Statement and any increase
or decrease in the number of Registrable Securities included therein shall be
allocated pro rata among the Investors based on the number of Registrable
Securities held by each Investor at the time the Registration Statement covering
such initial number of Registrable Securities or increase or decrease thereof is
declared effective by the SEC. In the event that an Investor sells or otherwise
transfers any of such Investor's Registrable Securities, each transferee shall
be allocated a pro rata portion of the then remaining number of Registrable
Securities included in such Registration Statement for such transferor. Any
shares of Common Stock included in a Registration Statement and which remain
allocated to any Person which ceases to hold any Registrable Securities covered
by such Registration Statement shall be allocated to the remaining Investors,
pro rata based on the number of Registrable Securities then held by such
Investors which are covered by such Registration Statement.

 



8

 

(f)       Legal Counsel. Subject to Section 5 hereof, the Required Holders shall
have the right to select one legal counsel to review and oversee any
registration pursuant to this Section 2 ("Legal Counsel"), which shall be
Schulte Roth & Zabel LLP or such other counsel as thereafter designated by the
Required Holders. The Company and Legal Counsel shall reasonably cooperate with
each other in performing the Company's obligations under this Agreement.

 

(g)       Ineligibility for Form S-3. In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on Form S-1 or another appropriate form reasonably acceptable to the
Required Holders and (ii) undertake to register the Registrable Securities on
Form S-3 as soon as such form is available, provided that the Company shall
maintain the effectiveness of the Registration Statement then in effect until
such time as a Registration Statement on Form S-3 covering the Registrable
Securities has been declared effective by the SEC.

 

(h)       Sufficient Number of Shares Registered. In the event the number of
shares available under a Registration Statement filed pursuant to Section 2(a),
Section 2(b), Section 2(c) or Section 2(d) is insufficient to cover the Required
Registration Amount of Registrable Securities required to be covered by such
Registration Statement or an Investor's allocated portion of the Registrable
Securities pursuant to Section 2(e), the Company shall amend the applicable
Registration Statement, or file a new Registration Statement (on the short form
available therefor, if applicable), or both, so as to cover at least the
Required Registration Amount as of the Trading Day immediately preceding the
date of the filing of such amendment or new Registration Statement, in each
case, as soon as practicable, but in any event not later than fifteen (15) days
after the necessity therefor arises. The Company shall use its reasonable best
efforts to cause such amendment and/or new Registration Statement to become
effective as soon as practicable following the filing thereof. For purposes of
the foregoing provision, the number of shares available under a Registration
Statement shall be deemed "insufficient to cover all of the Registrable
Securities" if at any time the number of shares of Common Stock available for
resale under the Registration Statement is less than the product determined by
multiplying (i) the Required Registration Amount as of such time by (ii) 0.90.
The calculation set forth in the foregoing sentence shall be made without regard
to any limitations on the exercise of the Warrants and such calculation shall
assume that the Warrants are then exercisable in full into shares of Common
Stock.

 

(i)       Registration Statement Limitations. Notwithstanding the foregoing, the
Company shall not be required to effect a Registration Statement with respect to
securities that are not Registrable Securities.

 

(j)       Integrated Offerings. The Company may include in a Registration
Statement shares of Common Stock for sale for its own account (such shares, the
"Company Shares") or for the account of other security holders of the Company
(such shares, the "Other Shares"). Subject to Section 2(j), if such Registration
Statement is in respect of an underwritten offering and the managing
underwriters of the requested Registration advise the Company and the Investors
that in their reasonable opinion the number of shares of Common Stock proposed
to be included in such Registration Statement exceeds the number of shares of
Common Stock that can be sold in such underwritten offering without materially
delaying or jeopardizing the success of the offering (including the offering
price per share), the Company will include in such Registration Statement only
such number of shares of Common Stock that in the reasonable opinion of the
managing underwriters can be sold without materially delaying or jeopardizing
the success of the offering (including the offering price per share), which
shares of Common Stock will be so included in the following order of priority:
(i) first, the Registrable Securities of all Investors, on a pro rata basis
among all the Investors; (ii) second, the Company Shares and (ii) third, any
Other Shares on a pro rata basis among all the holders of such Other Shares.

 



9

 

(k)       Underwriters. If, at the written request of the Required Holders or
with the prior written consent of the Required Holders, any of the Registrable
Securities covered by a Registration are to be sold in an underwritten offering,
the Company shall select the managing underwriter or underwriters, which shall
be reasonably acceptable to the Required Holders.

 

3.       Related Obligations.

 

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(b), 2(c), 2(d), 2(g) or 2(h), the Company
will use its reasonable best efforts to effect the registration of the
Registrable Securities in accordance with the intended method of disposition
thereof and, pursuant thereto, the Company shall have the following obligations:

 

(a)       The Company shall promptly prepare and file with the SEC a
Registration Statement with respect to the Registrable Securities and use its
reasonable best efforts to cause such Registration Statement relating to the
Registrable Securities to become effective as soon as practicable after such
filing (but in no event later than the Effectiveness Deadline). The Company
shall keep each Registration Statement effective pursuant to Rule 415 at all
times until the earlier of (i) the date as of which the Investors may sell all
of the Registrable Securities covered by such Registration Statement without
restriction or limitation pursuant to Rule 144 and without the requirement to be
in compliance with Rule 144(c)(1) (or any successor thereto) promulgated under
the 1933 Act or (ii) the date on which the Investors shall have sold all of the
Registrable Securities covered by such Registration Statement (the "Registration
Period"). The Company shall ensure that each Registration Statement (including
any amendments or supplements thereto and prospectuses contained therein) shall
not contain any untrue statement of a material fact or omit to state a material
fact required to be stated therein, or necessary to make the statements therein
(in the case of prospectuses, in the light of the circumstances in which they
were made) not misleading. The term "reasonable best efforts" shall mean, among
other things, that the Company shall submit to the SEC, within two (2) Business
Days after the later of the date that (i) the Company learns that no review of a
particular Registration Statement will be made by the staff of the SEC or that
the staff has no further comments on a particular Registration Statement, as the
case may be, and (ii) the approval of Legal Counsel pursuant to Section 3(c)
(which approval is immediately sought), a request for acceleration of
effectiveness of such Registration Statement to a time and date not later than
two (2) Business Days after the submission of such request. The Company shall
respond in writing to comments made by the SEC in respect of a Registration
Statement as soon as practicable, but in no event later than fifteen (15) days
after the receipt of comments by or notice from the SEC that an amendment is
required in order for a Registration Statement to be declared effective.

 



10

 

(b)       The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is to be filed pursuant to Rule 424 promulgated
under the 1933 Act, as may be necessary to keep such Registration Statement
effective at all times during the Registration Period, and, during such period,
comply with the provisions of the 1933 Act with respect to the disposition of
all Registrable Securities of the Company covered by such Registration Statement
until such time as all of such Registrable Securities shall have been disposed
of in accordance with the intended methods of disposition by the seller or
sellers thereof as set forth in such Registration Statement. In the case of
amendments and supplements to a Registration Statement which are required to be
filed pursuant to this Agreement (including pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-K, Form 10-Q, Form 8-K or any
analogous report under the Securities Exchange Act of 1934, as amended (the
"1934 Act"), the Company shall have incorporated such report by reference into
such Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the 1934 Act report is filed
which created the requirement for the Company to amend or supplement such
Registration Statement.

 

(c)       The Company shall (A) permit Legal Counsel to review and comment upon
(i) a Registration Statement at least five (5) Business Days prior to its filing
with the SEC and (ii) all amendments and supplements to all Registration
Statements (except for Annual Reports on Form 10-K, Quarterly Reports on Form
10-Q, Current Reports on Form 8-K, and any similar or successor reports) within
a reasonable number of days prior to their filing with the SEC, and (B) not file
any Registration Statement or amendment or supplement thereto in a form to which
Legal Counsel reasonably objects. The Company shall not submit a request for
acceleration of the effectiveness of a Registration Statement or any amendment
or supplement thereto without the prior approval of Legal Counsel, which consent
shall not be unreasonably withheld. The Company shall furnish to Legal Counsel,
without charge, (i) copies of any correspondence from the SEC or the staff of
the SEC to the Company or its representatives relating to any Registration
Statement, (ii) unless the following are filed with the SEC through EDGAR and
are available to the public through the EDGAR system, promptly after the same is
prepared and filed with the SEC, one copy of any Registration Statement and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by an Investor, and
all exhibits and (iii) unless the following are filed with the SEC through EDGAR
and are available to the public through the EDGAR system, upon the effectiveness
of any Registration Statement, one copy of the prospectus included in such
Registration Statement and all amendments and supplements thereto. The Company
shall reasonably cooperate with Legal Counsel in performing the Company's
obligations pursuant to this Section 3.

 

(d)       The Company shall furnish to each Investor whose Registrable
Securities are included in any Registration Statement, without charge, (i)
promptly after the same is prepared and filed with the SEC, at least one copy of
such Registration Statement and any amendment(s) thereto, including financial
statements and schedules, all documents incorporated therein by reference, if
requested by an Investor, all exhibits and each preliminary prospectus, (ii)
upon the effectiveness of any Registration Statement, ten (10) copies of the
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as such Investor may
reasonably request) and (iii) such other documents, including copies of any
preliminary or final prospectus, as such Investor may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by such Investor.

 



11

 

(e)       The Company shall use its reasonable best efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Investors of the Registrable Securities covered by a Registration
Statement under such other securities or "blue sky" laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those jurisdictions
such amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (x) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(e), (y) subject itself to general taxation in any such
jurisdiction, or (z) file a general consent to service of process in any such
jurisdiction. The Company shall promptly notify Legal Counsel and each Investor
who holds Registrable Securities of the receipt by the Company of any
notification with respect to the suspension of the registration or qualification
of any of the Registrable Securities for sale under the securities or "blue sky"
laws of any jurisdiction in the United States or its receipt of actual notice of
the initiation or threatening of any proceeding for such purpose.

 

(f)       The Company shall notify Legal Counsel and each Investor in writing of
the happening of any event, as promptly as practicable after becoming aware of
such event but in any event on the same Trading Day as such event, as a result
of which the prospectus included in a Registration Statement, as then in effect,
includes an untrue statement of a material fact or omission to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading
(provided that in no event shall such notice contain any material, nonpublic
information), and, subject to Section 3(r), promptly prepare a supplement or
amendment to such Registration Statement to correct such untrue statement or
omission, and deliver ten (10) copies of such supplement or amendment to Legal
Counsel and each Investor (or such other number of copies as Legal Counsel or
such Investor may reasonably request). The Company shall also promptly notify
Legal Counsel and each Investor in writing (i) when a prospectus or any
prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective
(notification of such effectiveness shall be delivered to Legal Counsel and each
Investor by facsimile or email on the same day of such effectiveness and by
overnight mail), (ii) of any request by the SEC for amendments or supplements to
a Registration Statement or related prospectus or related information, and (iii)
of the Company's reasonable determination that a post-effective amendment to a
Registration Statement would be appropriate. By 9:30 a.m. New York City time on
the date following the date any post-effective amendment has become effective,
the Company shall file with the SEC in accordance with Rule 424 under the 1933
Act the final prospectus to be used in connection with sales pursuant to such
Registration Statement.

 



12

 

(g)       The Company shall use its reasonable best efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify Legal Counsel and each Investor who
holds Registrable Securities being sold of the issuance of such order and the
resolution thereof or its receipt of actual notice of the initiation or threat
of any proceeding for such purpose.

 

(h)       If any Investor is required under applicable securities laws to be
described in the Registration Statement as an underwriter or an Investor
believes that it could reasonably be deemed to be an underwriter of Registrable
Securities, at the reasonable request of such Investor, the Company shall
furnish to such Investor, on the date of the effectiveness of the Registration
Statement and thereafter from time to time on such dates as an Investor may
reasonably request (i) a letter, dated such date, from the Company's independent
certified public accountants in form and substance as is customarily given by
independent certified public accountants to underwriters in an underwritten
public offering, addressed to the Investors, and (ii) an opinion, dated as of
such date, of counsel representing the Company for purposes of such Registration
Statement, in form, scope and substance as is customarily given in an
underwritten public offering, addressed to the Investors.

 

(i)       If any Investor is required under applicable securities laws to be
described in the Registration Statement as an underwriter or an Investor
believes that it could reasonably be deemed to be an underwriter of Registrable
Securities, the Company shall make available for inspection by (i) such
Investor, (ii) Legal Counsel and (iii) one firm of accountants or other agents
retained by the Investors (collectively, the "Inspectors"), all pertinent
financial and other records, and pertinent corporate documents and properties of
the Company (collectively, the "Records"), as shall be reasonably deemed
necessary by each Inspector, and cause the Company's officers, directors and
employees to supply all information which any Inspector may reasonably request;
provided, however, that each Inspector shall agree to hold in strict confidence
and shall not make any disclosure (except to an Investor) or use of any Record
or other information which the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, unless
(a) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in any Registration Statement or is otherwise required
under the 1933 Act, (b) the release of such Records is ordered pursuant to a
final, non-appealable subpoena or order from a court or government body of
competent jurisdiction, or (c) the information in such Records has been made
generally available to the public other than by disclosure in violation of this
Agreement. Each Investor agrees that it shall, upon learning that disclosure of
such Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Company and any Investor) shall be deemed to limit the Investors' ability to
sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations.

 



13

 

(j)       The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor's
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

 

(k)       The Company shall use its reasonable best efforts either to (i) cause
all of the Registrable Securities covered by a Registration Statement to be
listed on each securities exchange on which securities of the same class or
series issued by the Company are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange or
(ii) secure the inclusion for quotation of all of the Registrable Securities on
the Principal Market or (iii) if, despite the Company's reasonable best efforts,
the Company is unsuccessful in satisfying the preceding clauses (i) and (ii), to
secure the inclusion for quotation on another Eligible Market for such
Registrable Securities and, without limiting the generality of the foregoing, to
use its reasonable best efforts to arrange for at least two market makers to
register with the Financial Industry Regulatory Authority, Inc. ("FINRA") as
such with respect to such Registrable Securities. The Company shall pay all fees
and expenses in connection with satisfying its obligation under this Section
3(k).

 

(l)       The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as the Investors may reasonably request and registered in
such names as the Investors may request.

 

(m)       If requested by an Investor, the Company shall as soon as practicable
(i) incorporate in a prospectus supplement or post-effective amendment such
information as an Investor reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) make all required filings of such prospectus supplement or post-effective
amendment after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment; and (iii) supplement or make
amendments to any Registration Statement if reasonably requested by an Investor
holding any Registrable Securities.

 



14

 

(n)       The Company shall use its reasonable best efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.

 

(o)       The Company shall make generally available to its security holders
(including by way of filing its Annual Report on Form 10-K or Quarterly Report
on Form 10-Q as permitted pursuant to Rule 158 under the 1933 Act) as soon as
practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the 1933 Act) covering a
twelve-month period beginning not later than the first day of the Company's
fiscal quarter next following the applicable Effective Date of a Registration
Statement.

 

(p)       The Company shall otherwise use its reasonable best efforts to comply
with all applicable rules and regulations of the SEC in connection with any
registration hereunder.

 

(q)       Within two (2) Business Days after a Registration Statement which
covers Registrable Securities is declared effective by the SEC, the Company
shall deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.

 

(r)       Notwithstanding anything to the contrary herein, at any time after the
Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors of the Company and its
counsel, in the best interest of the Company and, in the opinion of counsel to
the Company, otherwise required (a "Grace Period"); provided, that the Company
shall promptly (i) notify the Investors in writing of the existence of material,
non-public information giving rise to a Grace Period (provided that in each
notice the Company will not disclose the content of such material, non-public
information to the Investors) and the date on which the Grace Period will begin,
and (ii) notify the Investors in writing of the date on which the Grace Period
ends; and, provided further, that no Grace Period shall exceed five (5)
consecutive days and during any three hundred sixty five (365) day period such
Grace Periods shall not exceed an aggregate of twenty (20) days and the first
day of any Grace Period must be at least five (5) Trading Days after the last
day of any prior Grace Period (each, an "Allowable Grace Period"). For purposes
of determining the length of a Grace Period above, the Grace Period shall begin
on and include the date the Investors receive the notice referred to in clause
(i) and shall end on and include the later of the date the Investors receive the
notice referred to in clause (ii) and the date referred to in such notice. The
provisions of Section 3(g) hereof shall not be applicable during the period of
any Allowable Grace Period. Upon expiration of the Grace Period, the Company
shall again be bound by the first sentence of Section 3(f) with respect to the
information giving rise thereto unless such material, non-public information is
no longer applicable. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of an Investor in accordance with the terms of the Subscription
Agreement in connection with any sale of Registrable Securities with respect to
which an Investor has entered into a contract for sale, prior to the Investor's
receipt of the notice of a Grace Period and for which the Investor has not yet
settled.

 



15

 

(s)       Neither the Company nor any Subsidiary or affiliate thereof shall
identify any Investor as an underwriter in any public disclosure or filing with
the SEC, the Principal Market or any Eligible Market and any Subscriber being
deemed an underwriter by the SEC shall not relieve the Company of any
obligations it has under this Agreement or any other Transaction Document (as
defined in the Subscription Agreement); provided, however, that the foregoing
shall not prohibit the Company from including the disclosure found in the "Plan
of Distribution" section attached hereto as Exhibit B in the Registration
Statement.

 

(t)       Neither the Company nor any of its Subsidiaries has entered, as of the
date hereof, nor shall the Company or any of its Subsidiaries, on or after the
date of this Agreement, enter into any agreement with respect to its securities,
that would have the effect of impairing the rights granted to the Subscribers in
this Agreement or otherwise conflicts with the provisions hereof.

 

4.       Obligations of the Investors.

 

(a)       At least five (5) Business Days prior to the first anticipated Filing
Date of a Registration Statement, the Company shall notify each Investor in
writing of the information the Company requires from each such Investor if such
Investor elects to have any of such Investor's Registrable Securities included
in such Registration Statement. It shall be a condition precedent to the
obligations of the Company to complete any registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Investor
that such Investor shall furnish to the Company such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it as shall be reasonably
required to effect and maintain the effectiveness of the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.

 

(b)       Each Investor, by such Investor's acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor's election to exclude all of such Investor's Registrable
Securities from such Registration Statement.

 

(c)       Each Investor agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 3(g) or the first
sentence of Section 3(f), such Investor will immediately discontinue disposition
of Registrable Securities pursuant to any Registration Statement(s) covering
such Registrable Securities until such Investor's receipt of copies of the
supplemented or amended prospectus as contemplated by Section 3(g) or the first
sentence of Section 3(f) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary, the Company shall cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of
an Investor in accordance with the terms of the Subscription Agreement in
connection with any sale of Registrable Securities with respect to which an
Investor has entered into a contract for sale prior to the Investor's receipt of
a notice from the Company of the happening of any event of the kind described in
Section 3(g) or the first sentence of Section 3(f) and for which the Investor
has not yet settled.

 



16

 

(d)       Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.

 

5.       Expenses of Registration.

 

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and accounting fees, and fees and disbursements of
counsel for the Company shall be paid by the Company. The Company shall also
reimburse the Investors for the fees and disbursements of Legal Counsel in
connection with the registration, filing or qualification pursuant to Sections 2
and 3 of this Agreement which amount shall, without the prior written consent of
the Company, be limited to: (x) $10,000 for each such registration on Form S-1,
and each related filing or qualification and (y) $7,500 for each such
registration on Form S-3, and each related filing or qualification.

 

6.       Indemnification.

 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 

(a)       To the fullest extent permitted by law, the Company will, and hereby
does, indemnify, hold harmless and defend each Investor, the directors,
officers, partners, members, employees, agents, representatives of, and each
Person, if any, who controls any Investor within the meaning of the 1933 Act or
the 1934 Act (each, an "Indemnified Person"), against any losses, claims,
damages, liabilities, judgments, fines, penalties, charges, costs, reasonable
attorneys' fees, amounts paid in settlement or expenses, joint or several
(collectively, "Claims"), incurred in investigating, preparing or defending any
action, claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto ("Indemnified Damages"),
to which any of them may become subject insofar as such Claims (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon: (i) any untrue statement or alleged untrue statement of a
material fact in a Registration Statement or any post-effective amendment
thereto or in any filing made in connection with the qualification of the
offering under the securities or other "blue sky" laws of any jurisdiction in
which Registrable Securities are offered ("Blue Sky Filing"), or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (iv) any violation of this
Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, "Violations"). For the avoidance of doubt, the Violations set
forth in this Section 6(a) are intended to apply, and shall apply, to direct
claims asserted by any Subscriber against the Company as well as any third party
claims asserted by an Indemnified Person (other than a Subscriber) against the
Company. Subject to Section 6(c), the Company shall reimburse the Indemnified
Persons, promptly as such expenses are incurred and are due and payable, for any
legal fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 6(a): (i) shall not apply to a Claim by an Indemnified Person arising
out of or based upon a Violation which occurs in reliance upon and in conformity
with information furnished in writing to the Company by such Indemnified Person
for such Indemnified Person expressly for use in connection with the preparation
of the Registration Statement or any such amendment thereof or supplement
thereto, if such prospectus was timely made available by the Company pursuant to
Section 3(d); and (ii) shall not apply to amounts paid in settlement of any
Claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld or delayed. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Investors pursuant to Section 9.

 



17

 

(b)       In connection with any Registration Statement in which an Investor is
participating, each such Investor agrees to severally and not jointly indemnify,
hold harmless and defend, to the same extent and in the same manner as is set
forth in Section 6(a), the Company, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each, an
"Indemnified Party"), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 6(c), such Investor shall
reimburse the Indemnified Party for any legal or other expenses reasonably
incurred by an Indemnified Party in connection with investigating or defending
any such Claim; provided, however, that the indemnity agreement contained in
this Section 6(b) and the agreement with respect to contribution contained in
Section 7 shall not apply to amounts paid in settlement of any Claim if such
settlement is effected without the prior written consent of such Investor, which
consent shall not be unreasonably withheld or delayed; provided, further,
however, that the Investor shall be liable under this Section 6(b) for only that
amount of a Claim or Indemnified Damages as does not exceed the net proceeds to
such Investor as a result of the sale of Registrable Securities pursuant to such
Registration Statement. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Indemnified Party
and shall survive the transfer of the Registrable Securities by the Investors
pursuant to Section 9.

 



18

 

(c)       Promptly after receipt by an Indemnified Person or Indemnified Party
under this Section 6 of notice of the commencement of any action or proceeding
(including any governmental action or proceeding) involving a Claim, such
Indemnified Person or Indemnified Party shall, if a Claim in respect thereof is
to be made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof, and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
mutually satisfactory to the indemnifying party and the Indemnified Person or
the Indemnified Party, as the case may be; provided, however, that an
Indemnified Person or Indemnified Party shall have the right to retain its own
counsel with the fees and expenses of not more than one counsel for all such
Indemnified Person or Indemnified Party to be paid by the indemnifying party,
if, in the reasonable opinion of counsel retained by the Indemnified Person or
Indemnified Party, as applicable, the representation by such counsel of the
Indemnified Person or Indemnified Party, as the case may be, and the
indemnifying party would be inappropriate due to actual or potential differing
interests between such Indemnified Person or Indemnified Party and any other
party represented by such counsel in such proceeding. In the case of an
Indemnified Person, legal counsel referred to in the immediately preceding
sentence shall be selected by the Investors holding at least a majority in
interest of the Registrable Securities included in the Registration Statement to
which the Claim relates. The Indemnified Party or Indemnified Person shall
reasonably cooperate with the indemnifying party in connection with any
negotiation or defense of any such action or Claim by the indemnifying party and
shall furnish to the indemnifying party all information reasonably available to
the Indemnified Party or Indemnified Person which relates to such action or
Claim. The indemnifying party shall keep the Indemnified Party or Indemnified
Person fully apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. No indemnifying party shall be
liable for any settlement of any action, claim or proceeding effected without
its prior written consent, provided, however, that the indemnifying party shall
not unreasonably withhold, delay or condition its consent. No indemnifying party
shall, without the prior written consent of the Indemnified Party or Indemnified
Person, consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party or Indemnified Person of a
release from all liability in respect to such Claim or litigation and such
settlement shall not include any admission as to fault on the part of the
Indemnified Party. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnified Party or
Indemnified Person with respect to all third parties, firms or corporations
relating to the matter for which indemnification has been made. The failure to
deliver written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Person or Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action. The provisions of this Section 6(c) shall not apply to
direct claims between the Company and a Subscriber.

 

(d)       The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred.

 



19

 

(e)       The indemnity agreements contained herein shall be in addition to (i)
any cause of action or similar right of the Indemnified Party or Indemnified
Person against the indemnifying party or others, and (ii) any liabilities the
indemnifying party may be subject to pursuant to the law.

 

7.       Contribution.

 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however, that: (i) no Person
involved in the sale of Registrable Securities which Person is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to contribution from any
Person involved in such sale of Registrable Securities who was not guilty of
fraudulent misrepresentation; and (ii) contribution by any seller of Registrable
Securities shall be limited in amount to the amount of net proceeds received by
such seller from the sale of such Registrable Securities pursuant to such
Registration Statement.

 

8.       Reports Under the 1934 Act.

 

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration ("Rule 144"), the Company agrees to:

 

(a)       make and keep public information available, as those terms are
understood and defined in Rule 144;

 

(b)       file with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144; and

 

(c)       furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company, and
(iii) such other information as may be reasonably requested to permit the
Investors to sell such securities pursuant to Rule 144 without registration.

 

9.       Assignment of Registration Rights.

 

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor's Registrable
Securities if: (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately following such transfer or assignment
the further disposition of such securities by the transferee or assignee is
restricted under the 1933 Act or applicable state securities laws; (iv) at or
before the time the Company receives the written notice contemplated by clause
(ii) of this sentence the transferee or assignee agrees in writing with the
Company to be bound by all of the provisions contained herein; and (v) such
transfer shall have been made in accordance with the applicable requirements of
the Subscription Agreement.

 



20

 

10.       Amendment of Registration Rights.

 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of this
Agreement unless the same consideration (other than the reimbursement of legal
fees) also is offered to all of the parties to this Agreement.

 

11.       Miscellaneous.

 

(a)       A Person is deemed to be a holder of Registrable Securities whenever
such Person owns or is deemed to own of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two or
more Persons with respect to the same Registrable Securities, the Company shall
act upon the basis of instructions, notice or election received from such record
owner of such Registrable Securities.

 

(b)       Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon delivery, when delivered
personally; (ii) upon delivery, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); (iii) upon delivery, when sent by electronic mail (provided that
the sending party does not receive an automated rejection notice) or (iv) one
Business Day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses, facsimile numbers and email addresses for such communications shall
be:

 

If to the Company:

 

 

Telephone:

Attention:

Email:

 



21

 

With a copy (for informational purposes only) to:

 

 

 

Telephone:

Facsimile:

Attention:

Email:

 

If to the Transfer Agent:

 

 

 

 

Telephone:

Attention:
Email:

If to Legal Counsel:

 

 

 

Telephone:

Facsimile:

Attention:

Email:

 

If to a Subscriber, to its address, facsimile number and/or email address set
forth on the Schedule of Subscribers attached hereto, with copies to such
Subscriber's representatives as set forth on the Schedule of Subscribers, or
such other address as may be designated in writing hereafter, in the same
manner, by such Person by two (2) Business Days' prior notice to the other party
in accordance with this Section 11(b). Written confirmation of receipt (A) given
by the recipient of such notice, consent, waiver or other communication, (B)
mechanically or electronically generated by the sender's facsimile machine or
email transmission containing the time, date, recipient facsimile number or
e-mail address and an image of the first page of such transmission or (C)
provided by a courier or overnight courier service shall be rebuttable evidence
of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.

 

(c)       Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

 



22

 

(d)       All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. The Company hereby appoints CT
Corporation (the "Process Agent"), with an office on the date hereof at 111 8th
Avenue, 13th Floor, New York, New York 10011, as its agent to receive on its
behalf service of the summons and complaint and any other process which may be
served in any action or proceeding described above.  Such service may be made by
mailing or delivering a copy of such process to the Company, in care of the
Process Agent at the address specified above for the Process Agent, and the
Company hereby authorizes and directs the Process Agent to accept such service
on its behalf. The Company covenants and agrees that, for so long as it shall be
bound under this Agreement or any other Transaction Document, it shall maintain
a duly appointed agent for the service of summons and other legal process in New
York, New York, United States of America, for the purposes of any legal action,
suit or proceeding brought by any party in respect of this Agreement or such
other Transaction Document and shall keep the Subscribers advised of the
identity and location of such agent.  If for any reason there is no authorized
agent for service of process in New York, the Company irrevocably consents to
the service of process out of the said courts by mailing copies thereof by
registered United States air mail postage prepaid to it at its address specified
in Section 6.3.  Nothing in this Section 6.7 shall affect the right of any
Investor to (i) commence legal proceedings or otherwise sue the Company in the
country in which it is domiciled or in any other court having jurisdiction over
the Company or (ii) serve process upon the Company in any manner authorized by
the laws of any such jurisdiction. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(e)       If any provision of this Agreement is prohibited by law or otherwise
determined to be invalid or unenforceable by a court of competent jurisdiction,
the provision that would otherwise be prohibited, invalid or unenforceable shall
be deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

 



23

 

(f)       This Agreement, the other Transaction Documents (as defined in the
Subscription Agreement) and the instruments referenced herein and therein
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein. This Agreement, the other Transaction Documents and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.

 

(g)       Subject to the requirements of Section 9, this Agreement shall inure
to the benefit of and be binding upon the permitted successors and assigns of
each of the parties hereto.

 

(h)       The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

 

(i)       This Agreement may be executed in identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement. This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.

 

(j)       Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

(k)       All consents and other determinations required to be made by the
Investors pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the Required Holders, determined as if all of the
outstanding Warrants then held by the Investors have been exercised for
Registrable Securities without regard to any limitations on exercise of the
Warrants.

 

(l)       The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

(m)       This Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.

 



24

 

(n)       The obligations of each Investor hereunder are several and not joint
with the obligations of any other Investor, and no provision of this Agreement
is intended to confer any obligations on any Investor vis-à-vis any other
Investor. Nothing contained herein, and no action taken by any Investor pursuant
hereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated herein.

 

* * * * * *

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 



25

 

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

COMPANY:

 

 

SMTC CORPORATION

 

By: ___________________________
Name:
Title:

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

SUBSCRIBERS:

 

 

[TCW]

 

 

 

By: _______________________
Name:

Title:

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

IN WITNESS WHEREOF, each Subscriber and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

SUBSCRIBERS:

 

 

[OTHER SUBSCRIBERS]

 

 

 

By: ___________________________
Name:

Title:

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

SCHEDULE OF SUBSCRIBERS

 

 

Subscriber

Subscriber Address
and Facsimile Number Subscriber's Representative's Address
and Facsimile Number                                                            

 

 

 

 

 

 

 

 

 

 

 

 

 

 





 

EXHIBIT A

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

 

 

 

 

Telephone:

Attention:
Email:

 

Re: SMTC Corporation

 

Ladies and Gentlemen:

 

[We are][I am] counsel to SMTC Corporation, a Delaware corporation (the
"Company"), and have represented the Company in connection with that certain
Subscription Agreement, dated as of __________, 2018 (the "Subscription
Agreement"), entered into by and among the Company and the Subscribers named
therein (collectively, the "Holders") pursuant to which the Company issued to
the Holders warrants (the "Warrants") exercisable for shares of the Company's
common stock, par value $0.01 per share ("Common Stock"). Pursuant to the
Subscription Agreement, the Company also has entered into a Registration Rights
Agreement with the Holders (the "Registration Rights Agreement") pursuant to
which the Company agreed, among other things, to register the resale of the
Registrable Securities (as defined in the Registration Rights Agreement),
including the shares of Common Stock issuable upon exercise of the Warrants
under the Securities Act of 1933, as amended (the "1933 Act"). In connection
with the Company's obligations under the Registration Rights Agreement, on
____________ ___, 201_, the Company filed a Registration Statement on Form S-3
(File No. 333-_____________) (the "Registration Statement") with the Securities
and Exchange Commission (the "SEC") relating to the Registrable Securities which
names each of the Holders as a selling stockholder thereunder.

 

In connection with the foregoing, [we][I] advise you that a member of the SEC's
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC's staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.

 

This letter shall serve as our standing instruction to you that the shares of
Common Stock are freely transferable by the Holders pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders.

 

Very truly yours,

[ISSUER'S COUNSEL]

 

 



A-1

 

By:_____________________

CC: [LIST NAMES OF HOLDERS]

 

 

 

 

 

 

 

 

 

 

 



A-2

 

EXHIBIT B

SELLING STOCKHOLDERS

 

The shares of common stock being offered by the selling stockholders are those
issuable to the selling stockholders upon exercise of the warrants. For
additional information regarding the issuance of those warrants, see "Private
Placement of Warrants" above. We are registering the shares of common stock in
order to permit the selling stockholders to offer the shares for resale from
time to time. Except for the ownership of the warrants issued pursuant to the
Subscription Agreement and [DESCRIBE LENDER AND OTHER RELATIONSHIPS], the
selling stockholders have not had any material relationship with us within the
past three years.

 

The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of common stock by each of the selling
stockholders. The second column lists the number of shares of common stock
beneficially owned by each selling stockholder, based on its ownership of the
warrants, as of ________, 201_, assuming exercise of all warrants held by the
selling stockholders on that date, without regard to any limitations on
exercise.

 

The third column lists the shares of common stock being offered by this
prospectus by the selling stockholders.

 

In accordance with the terms of a registration rights agreement with the selling
stockholders, this prospectus generally covers the resale of at least [125]
[150]% of the maximum number of shares of common stock issued and issuable upon
exercise of the warrants as of the Trading Day immediately preceding the date
the registration statement is initially filed with the SEC. Because the number
of shares of common stock issuable upon exercise of the warrants may be
adjusted, the number of shares that will actually be issued may be more or less
than the number of shares being offered by this prospectus. The fourth column
assumes the sale of all of the shares offered by the selling stockholders
pursuant to this prospectus.

 

Under the terms of the warrants, a selling stockholder may not exercise the
warrants to the extent such exercise would cause such selling stockholder,
together with its affiliates, to beneficially own a number of shares of common
stock which would exceed 4.99% of our then outstanding shares of common stock
following such exercise, excluding for purposes of such determination shares of
common stock issuable upon exercise of the warrants which have not been
exercised. The number of shares in the second column does not reflect this
limitation. The selling stockholders may sell all, some or none of their shares
in this offering. See "Plan of Distribution."

 

 

 



 






Name of Selling Stockholder Number of Shares of Common Stock Owned Prior to
Offering Maximum Number of Shares of Common Stock to be Sold Pursuant to this
Prospectus Number of Shares of Common Stock Owned After Offering [TCW] (1)     0
[Other Subscribers]      

 

 

(1)

 

 

 

 

 

 

 

 



2

 

PLAN OF DISTRIBUTION

 

We are registering the shares of common stock issuable upon exercise of the
warrants to permit the resale of these shares of common stock by the holders of
the warrants from time to time after the date of this prospectus. We will not
receive any of the proceeds from the sale by the selling stockholders of the
shares of common stock. We will bear all fees and expenses incident to our
obligation to register the shares of common stock.

 

The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent's commissions. The shares of common stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,

 

·on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

 

·in the over-the-counter market;

 

·in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

·through the writing of options, whether such options are listed on an options
exchange or otherwise;

 

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·an exchange distribution in accordance with the rules of the applicable
exchange;

 

·privately negotiated transactions;

 

·short sales;

 

·sales pursuant to Rule 144;

 

3

 



·broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;

 

·a combination of any such methods of sale; and

 

·any other method permitted pursuant to applicable law.

 

If the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of common stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of common stock short and
deliver shares of common stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge shares of common stock to
broker-dealers that in turn may sell such shares.

 

The selling stockholders may pledge or grant a security interest in some or all
of the warrants or shares of common stock owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell the shares of common stock from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933, as amended, amending, if
necessary, the list of selling stockholders to include the pledgee, transferee
or other successors in interest as selling stockholders under this prospectus.
The selling stockholders also may transfer and donate the shares of common stock
in other circumstances in which case the transferees, donees, pledgees or other
successors in interest will be the selling beneficial owners for purposes of
this prospectus.

 

The selling stockholders and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be "underwriters" within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of common stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of common stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

 

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 



4

 

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the registration statement, of
which this prospectus forms a part.

 

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
stockholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

 

We will pay all expenses of the registration of the shares of common stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or "blue sky" laws;
provided, however, that a selling stockholder will pay all underwriting
discounts and selling commissions, if any. We will indemnify the selling
stockholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling stockholders will be entitled to contribution. We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholder specifically for use in this prospectus, in
accordance with the related registration rights agreement, or we may be entitled
to contribution.

 

Once sold under the registration statement, of which this prospectus forms a
part, the shares of common stock will be freely tradable in the hands of persons
other than our affiliates.

 

 



5

 

EXHIBIT C

 

Officer's Certificate

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

EXHIBIT D

 

Opinion

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 